Exhibit 10.1

 

EXECUTION VERSION

 

Loan Number: 1006408

 

[g28801kk01i001.gif]

 

 

TERM LOAN AGREEMENT

 

Dated as of January 12, 2012

 

by and among

 

GOVERNMENT PROPERTIES INCOME TRUST,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

CITIGROUP GLOBAL MARKETS, INC.,

as Syndication Agent,

 

and

 

COMPASS BANK,

RBS CITIZENS, N.A.,

REGIONS BANK,

ROYAL BANK OF CANADA,

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents,

 

and

 

WELLS FARGO SECURITIES, LLC,

and

CITIGROUP GLOBAL MARKETS, INC.,

as Joint Lead Arrangers and

Joint Lead Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Eastern Time

21

 

 

Article II. Credit Facility

22

 

 

Section 2.1. Term Loans

22

Section 2.2. Rates and Payment of Interest on Loans

22

Section 2.3. Number of Interest Periods

23

Section 2.4. Repayment of Loans

23

Section 2.5. Prepayments

23

Section 2.6. Continuation

24

Section 2.7. Conversion

24

Section 2.8. Notes

24

Section 2.9. Additional Loans

25

Section 2.10. Funds Transfer Disbursements

26

 

 

Article III. Payments, Fees and Other General Provisions

26

 

 

Section 3.1. Payments

26

Section 3.2. Pro Rata Treatment

27

Section 3.3. Sharing of Payments, Etc.

27

Section 3.4. Several Obligations

28

Section 3.5. Fees

28

Section 3.6. Computations

28

Section 3.7. Usury

28

Section 3.8. Statements of Account

29

Section 3.9. Defaulting Lenders

29

Section 3.10. Taxes; Foreign Lenders

31

 

 

Article IV. Yield Protection, Etc.

32

 

 

Section 4.1. Additional Costs; Capital Adequacy

32

Section 4.2. Suspension of LIBOR Loans

33

Section 4.3. Illegality

34

Section 4.4. Compensation

34

Section 4.5. Treatment of Affected Loans

34

Section 4.6. Affected Lenders

35

Section 4.7. Change of Lending Office

36

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

36

 

 

Article V. Conditions Precedent

36

 

 

Section 5.1. Initial Conditions Precedent

36

Section 5.2. Conditions Precedent to All Loans

38

 

 

Article VI. Representations and Warranties

38

 

 

Section 6.1. Representations and Warranties

38

Section 6.2. Survival of Representations and Warranties, Etc.

44

 

 

Article VII. Affirmative Covenants

45

 

 

Section 7.1. Preservation of Existence and Similar Matters

45

Section 7.2. Compliance with Applicable Law and Material Contracts

45

 

i

--------------------------------------------------------------------------------


 

Section 7.3. Maintenance of Property

45

Section 7.4. Conduct of Business

45

Section 7.5. Insurance

45

Section 7.6. Payment of Taxes and Claims

46

Section 7.7. Books and Records; Inspections

46

Section 7.8. Use of Proceeds

46

Section 7.9. Environmental Matters

46

Section 7.10. Further Assurances

47

Section 7.11. REIT Status

47

Section 7.12. Exchange Listing

47

Section 7.13. Guarantors

47

 

 

Article VIII. Information

48

 

 

Section 8.1. Quarterly Financial Statements

48

Section 8.2. Year-End Statements

48

Section 8.3. Compliance Certificate

49

Section 8.4. Other Information

49

Section 8.5. Electronic Delivery of Certain Information

51

Section 8.6. Public/Private Information

51

Section 8.7. USA Patriot Act Notice; Compliance

52

 

 

Article IX. Negative Covenants

52

 

 

Section 9.1. Financial Covenants

52

Section 9.2. Negative Pledge

53

Section 9.3. Restrictions on Intercompany Transfers

54

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

54

Section 9.5. Plans

55

Section 9.6. Fiscal Year

55

Section 9.7. Modifications of Organizational Documents and Material Contracts

55

Section 9.8. Transactions with Affiliates

55

Section 9.9. Environmental Matters

56

Section 9.10. Derivatives Contracts

56

 

 

Article X. Default

56

 

 

Section 10.1. Events of Default

56

Section 10.2. Remedies Upon Event of Default

59

Section 10.3. Marshaling; Payments Set Aside

60

Section 10.4. Allocation of Proceeds

61

Section 10.5. Performance by Administrative Agent

61

Section 10.6. Rights Cumulative

61

 

 

Article XI. The Administrative Agent

62

 

 

Section 11.1. Appointment and Authorization

62

Section 11.2. Wells Fargo as Lender

62

Section 11.3. Approvals of Lenders

63

Section 11.4. Notice of Events of Default

63

Section 11.5. Administrative Agent’s Reliance

63

Section 11.6. Indemnification of Administrative Agent

64

Section 11.7. Lender Credit Decision, Etc.

65

Section 11.8. Successor Administrative Agent

65

Section 11.9. Titled Agents

66

 

ii

--------------------------------------------------------------------------------


 

Article XII. Miscellaneous

66

 

 

Section 12.1. Notices

66

Section 12.2. Expenses

68

Section 12.3. Stamp, Intangible and Recording Taxes

68

Section 12.4. Setoff

68

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers

69

Section 12.6. Successors and Assigns

70

Section 12.7. Amendments and Waivers

73

Section 12.8. Nonliability of Administrative Agent and Lenders

74

Section 12.9. Confidentiality

74

Section 12.10. Indemnification

75

Section 12.11. Termination; Survival

77

Section 12.12. Severability of Provisions

77

Section 12.13. GOVERNING LAW

77

Section 12.14. Counterparts

77

Section 12.15. Obligations with Respect to Loan Parties

78

Section 12.16. Independence of Covenants

78

Section 12.17. Limitation of Liability

78

Section 12.18. Entire Agreement

78

Section 12.19. Construction

78

Section 12.20. Headings

78

Section 12.21. LIABILITY OF TRUSTEES, ETC.

79

 

SCHEDULE I

 

Commitments

SCHEDULE 1.1.

 

List of Loan Parties

SCHEDULE 6.1.(b)

 

Ownership Structure

SCHEDULE 6.1.(f)

 

Title to Properties; Liens

SCHEDULE 6.1.(g)

 

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

 

Material Contracts

SCHEDULE 6.1.(i)

 

Litigation

SCHEDULE 6.1.(s)

 

Affiliate Transactions

SCHEDULE 6.1.(z)

 

Unencumbered Assets; Unencumbered Mortgage Notes

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption Agreement

EXHIBIT B

 

Form of Guaranty

EXHIBIT C

 

Form of Notice of Borrowing

EXHIBIT D

 

Form of Notice of Continuation

EXHIBIT E

 

Form of Notice of Conversion

EXHIBIT F

 

Form of Note

EXHIBIT G

 

Form of Transfer Authorizer Designation Form

EXHIBIT H

 

Form of Opinion of Counsel

EXHIBIT I

 

Form of Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of January 12, 2012, by and
among GOVERNMENT PROPERTIES INCOME TRUST, a real estate investment trust
organized under the laws of the State of Maryland (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), each
of COMPASS BANK, RBS CITIZENS, N.A., REGIONS BANK, ROYAL BANK OF CANADA, and
U.S. BANK NATIONAL ASSOCIATION, as a Documentation Agent (each a “Documentation
Agent”), CITIGROUP GLOBAL MARKETS, INC., as Syndication Agent (the “Syndication
Agent”), and each of WELLS FARGO SECURITIES, LLC, and CITIGROUP GLOBAL
MARKETS, INC., as Joint Lead Arrangers and Joint Lead Bookrunners (collectively,
the “Lead Arrangers”)

 

WHEREAS, the Lenders desire to make available to the Borrower term loans in an
aggregate amount of $350,000,000, on the terms and conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditures Reserves for all Properties for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged

 

--------------------------------------------------------------------------------


 

with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Level (each a “Level”) into which the Borrower’s Credit Rating then falls. 
As of the Agreement Date, the Applicable Margin is determined based on Level 4. 
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed.  During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the
Level corresponding to the higher of such two Credit Ratings.  During any period
for which the Borrower has received a Credit Rating from only one Rating Agency,
then the Applicable Margin shall be determined based on such Credit Rating. 
During any period that the Borrower has not received a Credit Rating from any
Rating Agency, then the Applicable Margin shall be determined based on Level 5. 
The provisions of this definition shall be subject to Section 2.2.(c).

 

Level

 

Borrower’s Credit
Rating (S&P/Moody’s)

 

Applicable Margin

 

1

 

A-/A3 or better

 

1.150

%

2

 

BBB+/Baa1

 

1.200

%

3

 

BBB/Baa2

 

1.400

%

4

 

BBB-/Baa3

 

1.750

%

5

 

Lower than BBB-/Baa3

 

2.150

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at the fully-budgeted cost, as determined in
accordance with GAAP, except in connection with the calculation of Total Asset
Value, in which case it is to be valued as specified in the definition thereof. 
In the event of construction of an addition or expansion to an existing income
producing Property, only the addition or expansion shall be considered an Asset
Under Development.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

2

--------------------------------------------------------------------------------


 

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.2.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Business Management Agreement” means that certain Amended and Restated Business
Management Agreement dated as of October 31, 2011 by and between the Borrower
and RMR.

 

“Canadian Property” means a Property located in Canada.

 

“Capital Expenditure Reserves” means, with respect to a Property and for a given
period, an amount equal to (a) the aggregate rentable square footage of all
completed space of such Property, times (b) $0.50, times (c) the number of days
in such period, divided by (d) 365; provided, however that no Capital
Expenditure Reserves shall be required with respect to any portion of a Property
which is leased to a third party on a triple net basis.

 

“Capitalization Rate” means 7.75%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money

 

3

--------------------------------------------------------------------------------


 

market funds registered under the Investment Company Act of 1940, as amended,
which have net assets of at least $500,000,000 and at least 85% of whose assets
consist of securities and other obligations of the type described in
clauses (a) through (d) above.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1. in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means any of the following: (a) the making of any Loan, (b) the
Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the Continuation of a
LIBOR Loan.

 

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means any Lender that (a) has failed to fund (or has failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund) any portion of a Loan required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s determination that one or more conditions to funding
(each of which condition shall be specifically identified in such writing) has
not been satisfied, (b) has otherwise failed to pay to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless such amount is the subject of a
good faith dispute, (c) has notified the Borrower, the Administrative Agent or
any other Lender in writing that, or has made a public statement to the effect
that, it does not intend to comply with any of its funding obligations under
this Agreement unless such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s determination that one or more
conditions to funding (each of which condition shall be specifically identified
in such writing) has not been satisfied, or (d) has become or is (i) insolvent
or (ii) the subject of

 

4

--------------------------------------------------------------------------------


 

a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.  Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 3.9(d)) upon
delivery of written notice of such determination to the Borrower and each
Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Property” means a Property located in a state of the United States of
America or in the District of Columbia.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; and (iv) extraordinary or nonrecurring items, including without
limitation, gains and losses from the sale of operating Properties (but not from
the sale of Properties developed for the purpose of sale); plus (b) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates.  Straight
line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to FASB ASC 805 shall be disregarded in the determination
of EBITDA (to the extent such adjustments would otherwise have been included in
the determination of EBITDA).  For purposes of this definition, nonrecurring
items shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance

 

5

--------------------------------------------------------------------------------


 

and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).

 

“Eligible Tenant” means a tenant that is (a) the federal government of the
United States of America or Canada (or any agency or authority thereof), (b) a
state, provincial or municipal government (or any agency or authority thereof)
located in the United States of America, Puerto Rico, Guam, the U.S. Virgin
Islands or Canada that has a minimum general obligation credit rating of A- from
S&P and A3 from Moody’s, or (c) any other tenant approved by the Administrative
Agent.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of

 

6

--------------------------------------------------------------------------------


 

ERISA during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i)  the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing such Secured Indebtedness, or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its assets, net
income (however denominated) or receipts, and franchise taxes imposed on it by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Lender is located,
(c) in the case of a Foreign Lender (other than an Assignee pursuant to a
request by the Borrower under Section 4.6.), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Regulatory Change) to comply with

 

7

--------------------------------------------------------------------------------


 

Section 3.10.(c), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.10.(a), and (d) any taxes
imposed by Sections 1471 through Section 1474 of the Internal Revenue Code
(including any official interpretations thereof, collectively “FATCA”) on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
after December 31, 2012.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 28, 2010, by and among the Borrower, the financial institutions party
thereto, Wells Fargo Bank, National Association, as administrative agent, and
the other parties thereto.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of November 23, 2011, by and
among the Borrower, the Administrative Agent and the Lead Arrangers.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and

 

8

--------------------------------------------------------------------------------


 

amortization; (b) gains and losses from extraordinary or non-recurring items;
(c) gains and losses on sales of real estate; (d) gains and losses on
investments in marketable securities; and (e) provisions/benefits for income
taxes for such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary (unless an Excluded
Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. or 7.13. and substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which

 

9

--------------------------------------------------------------------------------


 

contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person (including Subordinated Debt) in respect of money borrowed; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof) on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation, valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such Person for such period plus
(b) in the case of the Borrower, the Borrower’s Ownership Share of Interest
Expense of its Unconsolidated Affiliates.  Interest Expense shall exclude any
amortization of (i) deferred financing fees and (ii) debt discounts (but only to
the extent such discounts do not exceed 3.0% of the initial face principal
amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest

 

10

--------------------------------------------------------------------------------


 

Period (other than an Interest Period having a duration of 7 days) that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (i) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns;
provided, however, that the term “Lender,” except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m. Pacific
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of

 

11

--------------------------------------------------------------------------------


 

America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

 

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.

 

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

12

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders or the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and the Property
Management Agreement with respect to the Borrower.

 

“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries, minus

 

13

--------------------------------------------------------------------------------


 

(c) Capital Expenditure Reserves with respect to such Property for such period. 
Straight line rent leveling adjustments required under GAAP, and amortization of
intangibles pursuant to FASB ASC 805, shall be disregarded in determinations of
rents and other revenues in (a) above.  Notwithstanding the foregoing, the
following rents shall be excluded from the calculation of Net Operating Income:
rents in arrears with respect to any required minimum base rental payment
required under an applicable lease (“Minimum Base Rents”) that are received
beyond the later of (i) any applicable grace period with respect to such Minimum
Base Rents and (ii) 90 days (or in the case of an Eligible Tenant that has
sought a furloughed payment and will be compensating the landlord with interest
in addition to rent due and is not subject to any then continuing bankruptcy
proceeding or other proceeding or condition of the types described in
Sections 10.1.(e) or 10.1.(f). that are received beyond the later of (x) any
applicable grace period with respect to such Minimum Base Rents and (y) one
year).

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Net Worth” means, with respect to any Person, such Person’s total shareholder’s
equity (including capital stock, additional paid-in capital and retained
earnings, after deducting treasury stock) which would appear as such on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non-Government Property” means a Property that is less than majority leased
(calculated by square feet) to an Eligible Tenant.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” has the meaning given that term in Section 2.8.(a).

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

14

--------------------------------------------------------------------------------


 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

“OFAC” has the meaning given that term in Section 6.1.(y).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(l), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.6.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6. or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the use thereof in the
business of such Person and, in the case of the Borrower or any Subsidiary,
Liens granted by any tenant on its leasehold estate in a Property which are
subordinate to the interest of the Borrower or a Subsidiary in such Property;
(d) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f); (e) deposits to secure trade contracts (other than for
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (f) the lessor’s interest in property leased to the Borrower or any of
its Subsidiaries pursuant to a lease permitted by this Agreement; (g) the
interests of tenants, operators or managers of Properties; (h) Liens in favor of
the Agent for the benefit of the Lenders and the Specified Derivatives
Providers; and (i) Liens which are also secured by restricted cash or Cash
Equivalents of equal or greater value.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

15

--------------------------------------------------------------------------------


 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin plus two
percent (2.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at
NorthStar East Building, MAC: N9303-110, 608 Second Avenue S., Minneapolis,
Minnesota 55402, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses, the Capital Expenditure
Reserves for such Property as of the end of such period and property management
fees equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries.  Straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to FASB ASC 805 shall be
disregarded in the determination of Property EBITDA.

 

“Property Management Agreement” means that certain Amended and Restated Property
Management Agreement dated as of January 11, 2011, by and between RMR and the
Borrower, on behalf of itself and its Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Register” has the meaning given that term in Section 12.6.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, Lenders holding more than 50% of the
principal amount of the aggregate outstanding Loans; provided, that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief operating officer or
chief financial officer.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“RMR” means Reit Management & Research LLC, together with its successors and
permitted assigns.

 

17

--------------------------------------------------------------------------------


 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any party to a Derivatives Contract that
is a Lender, or any Affiliate of a Lender, at the time such Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets) of the
Borrower and its Subsidiaries; less (c) all amounts appearing on the assets side
of a consolidated balance sheet of the Borrower for assets separately classified
as intangible assets under GAAP (except for allocations of property purchase
prices pursuant to Statement of Financial Accounting

 

18

--------------------------------------------------------------------------------


 

Standards number 141 and the like); less (d) Total Indebtedness of the Borrower
and its Subsidiaries determined on a consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.10.(a).

 

“Termination Date” means January 11, 2017.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) times (ii) 4 and divided by
(iii) the Capitalization Rate; (b) the purchase price paid for any Property
acquired during such fiscal quarter (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements and prior to allocations of property purchase prices pursuant to
Statement of Financial Accounting Standards number 141 and the like); (c)  all
Marketable Securities, cash and cash equivalents; (d) accounts receivable that
are not (i) owing in excess of 90 days (or in the case of an Eligible Tenant
that has sought a furloughed payment and will be compensating the landlord with
interest in addition to rent due and is not subject to any then continuing
bankruptcy proceeding or other proceeding or condition of the types described in
Sections 10.1.(e) and 10.1.(f), owing in excess of one year) as of the end of
such fiscal quarter, or (ii) being contested in writing by the obligor in
respect thereof (in which case only such portion being contested shall be
excluded from Total Asset Value); (e) prepaid taxes and operating expenses as of
the end of such fiscal quarter; (f) the book value of all Assets Under
Development; (g) the book value of all other tangible assets (excluding land or
other real property) as of the end of such fiscal quarter; (h) the book value of
all Unencumbered Mortgage Notes; and (i) the Borrower’s Ownership Share of the
preceding items of any Unconsolidated Affiliate of the Borrower.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards number 141 and
the like), and in any event shall include (without duplication): (a) all
Indebtedness of the Borrower and its Subsidiaries, (b) the Borrower’s Ownership
Share of Indebtedness of its Unconsolidated Affiliates, and (c) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

19

--------------------------------------------------------------------------------


 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Guarantor or (ii) leased solely by the Borrower or a Guarantor
pursuant to a ground lease having terms and conditions reasonably acceptable to
the Administrative Agent; (b) such Property is in service; (c) such Property is
used for office or industrial uses, or any other use incidental thereto, as
currently in use at the Properties; (d) neither such Property, nor any interest
of the Borrower or such Guarantor therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) or (e) through
(i) of the definition thereof or Liens in favor of the Borrower or a Guarantor)
or to any Negative Pledge; (e) if such Property is owned by a Subsidiary,
(i) none of the Borrower’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or to any Negative
Pledge and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to sell, transfer or otherwise dispose of such Property without the
need to obtain the consent of any Person; (f) such Property is either (i) a
Domestic Property, (ii) a Canadian Property or (iii) United States Territory
Property and (g) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the Capitalization Rate; and
(b) unrestricted cash and Cash Equivalents of the Borrower so long as such cash
and Cash Equivalents are not subject to any Liens (other than Permitted Liens of
the types described in clauses (a) through (c) or (e) through (i) of the
definition thereof) or to any Negative Pledge.  To the extent that Properties
leased by the Borrower or a Guarantor pursuant to a ground lease would, in the
aggregate, account for more than 5.0% of Unencumbered Asset Value, such excess
shall be excluded.  With respect to any Unencumbered Asset acquired during such
fiscal quarter, Net Operating Income attributable to such Unencumbered Asset
shall be included in the calculation of Unencumbered Asset Value on a pro forma
basis reasonably acceptable to Administrative Agent.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Guarantor; (b) such promissory note is secured by a Lien on real property
improved only with office buildings or other improvements of a type similar to
improvements located on the Properties as of the Agreement Date; (c) neither
such promissory note, nor any interest of the Borrower or such Guarantor
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or to any Negative
Pledge; (d) if such promissory note is owned by a Subsidiary, (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof or Liens in
favor of the Borrower or a Guarantor) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such promissory note without the need to obtain
the consent of any Person; and (d) such real property and related improvements
are not subject to any other Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor).

 

“Unencumbered Net Operating Income” or “Unencumbered NOI” means the Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending.  When determining Unencumbered Net Operating Income: (a) Net
Operating Income attributable to an Unencumbered Asset disposed of during such
fiscal quarter shall be excluded; (b) to the extent Unencumbered NOI
attributable to Canadian Properties would exceed 10% of total Unencumbered NOI,
such excess shall be excluded; (c) to the extent Unencumbered NOI attributable
to Non-Government Properties would exceed 15% of total

 

20

--------------------------------------------------------------------------------


 

Unencumbered NOI, such excess shall be excluded; and (d) to the extent
Unencumbered NOI attributable to United States Territory Properties would exceed
5% of total Unencumbered NOI, such excess shall be excluded.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“United States Territory Property” means a Property located in Puerto Rico, Guam
or the U.S. Virgin Islands.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.  Indebtedness secured solely by a pledge of Equity Interests in a
Subsidiary owning one or more Properties which is also recourse to the Borrower
or a Guarantor shall not be treated as Secured Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
standards of the Financial Accounting Standards Board allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.  References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated.  References in this Agreement to any
document, instrument or agreement (a) shall include all exhibits,

 

21

--------------------------------------------------------------------------------


 

schedules and other attachments thereto, (b) shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Eastern time.

 

ARTICLE II. CREDIT FACILITY

Section 2.1.  Term Loans.

 

(a)                                  Making of Loans.  Subject to the terms and
conditions set forth in this Agreement, on the Effective Date each Lender
severally and not jointly agrees to make a Loan to the Borrower in a principal
amount equal to such Lender’s Commitment.  Each LIBOR Loan made on the Effective
Date and each Continuation under Section 2.6. of, and each Conversion under
Section 2.7. of Base Rate Loans into, LIBOR Loans shall be in an aggregate
minimum of $2,000,000 and integral multiples of $1,000,000 in excess of that
amount.  Additional Loans shall be made in accordance with Section 2.9.  Once
repaid, the principal amount of a Loan may not be reborrowed.

 

(b)                                 Requests for Loans. The Borrower shall give
the Administrative Agent notice pursuant to the Notice of Borrowing of the
borrowing of the Loans no later than 10:00 a.m. Eastern time at least three
Business Days prior to the anticipated Effective Date.  Such Notice of Borrowing
shall be irrevocable once given and binding on the Borrower.  Prior to
delivering the Notice of Borrowing, the Borrower may request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

(c)                                  Funding of Loans.  Promptly after receipt
of the Notice of Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Lender of the proposed borrowing.  Each
Lender shall deposit an amount equal to the Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 10:00 a.m. Eastern time on the
Effective Date.  Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrower in the
account specified in the Transfer Authorizer Designation Form, not later than
1:00 p.m. Eastern time on the Effective Date, the proceeds of such amounts
received by the Administrative Agent.

 

Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of the
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and

 

22

--------------------------------------------------------------------------------


 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”).  If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information.  The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within five
Business Days of receipt of such written notice.  Any recalculation of interest
or fees required by this provision shall survive the termination of this
Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, or any Lender’s other rights under this Agreement.

 

Section 2.3.  Number of Interest Periods.

 

There may be no more than three different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.4.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on the Loans owing to the Lenders on the Termination
Date.

 

Section 2.5.  Prepayments.

 

Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty.  The Borrower shall give the Administrative Agent at least
three Business Days prior written notice of the prepayment of any Loan.  Each
such notice of prepayment shall be irrevocable.  Each voluntary prepayment of
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $250,000 in excess thereof.

 

23

--------------------------------------------------------------------------------


 

Section 2.6.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.7.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $2,000,000 and integral multiples of $1,000,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than 10:00 a.m.
Eastern time three Business Days prior to the date of any proposed Conversion. 
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 

Section 2.8.  Notes.

 

(a)                                  Notes.  Except in the case of a Lender that
has requested not to receive a promissory note, the Loan made by each Lender
shall, in addition to this Agreement, also be evidenced by a promissory note (a
“Note”) substantially in the form of Exhibit F payable to the order of such
Lender in a principal amount equal to, subject to Section 12.6.(b)(iv), the
amount of its Commitment as originally in effect and otherwise duly completed
(or if such Lender was not a Lender on the Effective Date, in a principal amount
equal to the initial principal amount of the Loan of such Lender).

 

24

--------------------------------------------------------------------------------


 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of the Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8., in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8. shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that
the Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.9.  Additional Loans.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date to
request additional Loans by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Loans
shall not exceed $700,000,000.  Each such increase in the Loans must be an
aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000 in
excess thereof.  The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the Loans
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  No Lender shall be obligated in any way whatsoever to
increase the principal amount of its Loan or provide a new Loan, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.  Effecting the increase of the Loans
under this Section is subject to the following conditions precedent:  (x) no
Default or Event of Default shall be in existence on the effective date of such
increase, (y) the representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects on the effective
date of such increase except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of the Borrower or a Guarantor of (A) all corporate and
other necessary action taken by the Borrower to authorize such increase and
(B) all corporate and other necessary action taken by each Guarantor authorizing
the guaranty of such increase; (ii) an opinion of counsel to the Borrower and
the Guarantors, and addressed to the Administrative Agent and the Lenders
covering such matters as reasonably requested by the Administrative Agent, and
(iii) new Notes executed by the Borrower, payable to any new Lenders and
replacement Notes executed by the Borrower, payable to any existing Lenders
increasing the principal amount of their Loans, in the principal amount of such
Lender’s Loan at the time of the effectiveness of the applicable increase in the
aggregate principal amount of the Loans.  In connection with any increase in the
aggregate principal amount of the Loans pursuant to this Section any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.

 

25

--------------------------------------------------------------------------------


 

Section 2.10.  Funds Transfer Disbursements.

 

(a)                                  Generally.  The Borrower hereby authorizes
the Administrative Agent to disburse the proceeds of any Loan made by the
Lenders or any of their Affiliates pursuant to the Loan Documents as requested
by an authorized representative of the Borrower to any of the accounts
designated in the Transfer Authorizer Designation Form.  The Borrower agrees to
be bound by any transfer request: (i) authorized or transmitted by the Borrower;
or (ii) made in the Borrower’s name and accepted by the Administrative Agent in
good faith and in compliance with these transfer instructions, even if not
properly authorized by the Borrower.  The Borrower further agrees and
acknowledges that the Administrative Agent may rely solely on any bank routing
number or identifying bank account number or name provided by the Borrower to
effect a wire of funds transfer even if the information provided by the Borrower
identifies a different bank or account holder than named by the Borrower.  The
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by the Borrower.  If the Administrative
Agent takes any actions in an attempt to detect errors in the transmission or
content of transfer requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, the Borrower agrees that no matter how
many times the Administrative Agent takes these actions the Administrative Agent
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between the Administrative Agent and the Borrower. 
The Borrower agrees to notify the Administrative Agent of any errors in the
transfer of any funds or of any unauthorized or improperly authorized transfer
requests within fourteen (14) days after the Administrative Agent’s confirmation
to the Borrower of such transfer.

 

(b)                                 Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender or prohibited by any Governmental Authority,
(iii) cause the Administrative Agent or any Lender to violate any Federal
Reserve or other regulatory risk control program or guideline or (iv) otherwise
cause the Administrative Agent or any Lender to violate any Applicable Law or
regulation.

 

(c)                                  Limitation of Liability.  None of the
Administrative Agent or any Lender shall be liable to the Borrower or any other
parties for (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which the
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of the Administrative Agent or any Lender,
(ii) any loss, liability or delay caused by fires, earthquakes, wars, civil
disturbances, power surges or failures, acts of government, labor disputes,
failures in communications networks, legal constraints or other events beyond
Administrative Agent’s or any Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (x) any claim for
these damages is based on tort or contract or (y) the Administrative Agent, any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation.  Neither the Administrative Agent nor any Lender makes any
representations or warranties other than those expressly made in this Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                  Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff,

 

26

--------------------------------------------------------------------------------


 

deduction or counterclaim, to the Administrative Agent at the Principal Office,
not later than 12:00 p.m. Eastern time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 10.4., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  In the event the Administrative Agent fails to pay such amounts to such
Lender, (i) by 5:00 p.m. Eastern time on the Business Day such funds are
received by the Administrative Agent, if such amounts are received by 12:00 p.m.
Eastern time on such date or (ii) by 5:00 p.m. Eastern time on the Business Day
following the date such funds are received by the Administrative Agent, if such
amounts are received after 12:00 p.m. Eastern time on any Business Day, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the Lenders the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
on demand that amount so distributed to such Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment or
prepayment of principal of the Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and
(d) the making, Conversion and Continuation of Loans of a particular Type (other
than Conversions provided for by Section 4.1.) shall be made pro rata among the
Lenders according to the principal amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.  Any payment or prepayment of principal or interest made
during the existence of a Default or Event of Default shall be made for the
account of the Lenders in accordance with the order set forth in Section 10.4.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, its Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower

 

27

--------------------------------------------------------------------------------


 

or any other Loan Party through the exercise of any right of set-off, banker’s
lien, counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender or other payments made by the Borrower or any
other Loan Party to a Lender (other than any payment in respect of Specified
Derivatives Obligations)  not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders in accordance with
Section 3.2. or Section 10.4., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                  Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by the Borrower, the Administrative Agent, and
the Lead Arrangers.

 

(b)                                 Administrative and Other Fees.  The Borrower
agrees to pay the administrative and other fees of the Administrative Agent as
provided in the Fee Letter and as may be otherwise agreed to in writing from
time to time by the Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that

 

28

--------------------------------------------------------------------------------


 

the Borrower not pay and the Lenders not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law.  The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.2.(a)(i) and (ii).  Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

(a)                                  Generally.  If any Lender shall become a
Defaulting Lender, then such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of any amendment,
consent or waiver of the terms of this Agreement or any other Loan Document, or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of the Requisite Lenders shall be suspended while
such Lender remains a Defaulting Lender; provided, however, that the foregoing
shall not permit (i) a decrease in the principal amount of such Lender’s Loan or
(ii) an extension of the maturity date of such Lender’s Loan or other
Obligations owing to such Lender, without such Lender’s consent.  If a Lender is
a Defaulting Lender because it has failed to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), then the
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  No Loan of any Lender shall be increased or otherwise affected, and
except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies of the Borrower, the Administrative Agent and
the Lenders against a Defaulting Lender under this Section are in addition to
any other rights and remedies the Borrower, the Administrative Agent and the
Lenders may have against such Defaulting Lender under this Agreement, any of the
other Loan Documents, Applicable Law or otherwise.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Treatment of Payments.  Any amount paid by
the Borrower for the account of a Defaulting Lender under this Agreement or any
other Loan Document will not be paid or distributed to such Defaulting Lender,
but will instead be applied by the Administrative Agent to the making of
payments from time to time in the following order of priority until such
Defaulting Lender has ceased to be a Defaulting Lender (in accordance with
subsection (d) below): first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement; second, as
the Borrower may request (so long as no Default or Event of Default shall then
exist) to the funding of the Loan in respect of which such Defaulting Lender has
failed to fund as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, after the termination
of the Loans and payment in full of all Obligations, to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

 

(c)                                  Purchase of Defaulting Lender’s Loan 
During any period that a Lender is a Defaulting Lender, the Borrower may, by
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its Loan
to an Eligible Assignee subject to and in accordance with the provisions of
Section 12.6.(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is a Non-Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Loan via an assignment subject to and in
accordance with the provisions of Section 12.6.(b).  In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance and, notwithstanding Section 12.6.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $10,000.  No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the Loan previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) such Defaulting Lender’s full pro rata share of the Loans. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(d)                                 Cure.  If the Borrower and the
Administrative Agent agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the Lenders, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein,
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no cure by a Lender under this subsection of its status as a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

30

--------------------------------------------------------------------------------


 

Section 3.10.  Taxes; Foreign Lenders.

 

(a)                                  Taxes Generally.  All payments by the
Borrower of principal of, and interest on, the Loans and all other Obligations
shall be made free and clear of and without deduction for any present or future
excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding Excluded Taxes (such non-excluded items
being collectively called “Taxes”).  If any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Administrative
Agent an official receipt or other documentation satisfactory to the
Administrative Agent evidencing such payment to such Governmental Authority; and

 

(iii)                               pay to the Administrative Agent for its
account or the account of the applicable Lender such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Administrative Agent or such Lender will equal the full amount that the
Administrative Agent or such Lender would have received had no such withholding
or deduction been required.

 

(b)                                 Tax Indemnification.  If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Administrative Agent, for its account or the account of the
respective Lender, as the case may be, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental Taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.  For purposes of this Section, a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.

 

(c)                                  Tax Forms. Prior to the date that any
Lender or Participant organized under the laws of a jurisdiction other than that
in which the Borrower is a resident for tax purposes becomes a party hereto or a
Participant, respectively, such Person shall deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Internal Revenue Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Lender or Participant establishing that payments to it
hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax under the Internal Revenue Code.  Each such Lender or Participant shall, to
the extent it may lawfully do so, (x) deliver further copies of such forms or
other appropriate certifications on or before the date that any such forms
expire or become obsolete and after the occurrence of any event requiring a
change in the most recent form delivered to the Borrower or the Administrative
Agent and (y) obtain such extensions of the time for filing, and renew such
forms and certifications thereof, as may be reasonably requested by the Borrower
or the Administrative Agent.  The Borrower shall not be required to pay any
amount pursuant to the last sentence of subsection (a) above to any Lender or
Participant that is organized under the laws of a jurisdiction other than that
in which the Borrower is a resident for tax purposes or the Administrative
Agent, if it is organized under the laws of a jurisdiction other than that in
which the Borrower is a resident for tax purposes, if such Lender, such
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Lender or

 

31

--------------------------------------------------------------------------------


 

Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
such payment to such Lender such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.  The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

(d)                                 USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with the USA Patriot Act of 2001
(Public Law 107-56), prior to any Lender or Participant that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender or
Participant shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)                                  Capital Adequacy.  If any Lender determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) becoming effective after the date of this Agreement affects or
would affect the amount of capital required or expected to be maintained by such
Lender, or any corporation controlling such Lender, as a consequence of, or with
reference to, such Lender’s making or maintaining Loans below the rate which
such Lender or such corporation controlling such Lender could have achieved but
for such compliance (taking into account the policies of such Lender or such
corporation with regard to capital), then the Borrower shall, from time to time,
within thirty (30) days after written demand by such Lender, pay to such Lender
additional amounts sufficient to compensate such Lender or such corporation
controlling such Lender to the extent that such Lender determines such increase
in capital is allocable to such Lender’s obligations hereunder.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection (a), the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans (other than Excluded Taxes), or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any

 

32

--------------------------------------------------------------------------------


 

other acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.5. shall apply).

 

(d)                                 Notification and Determination of Additional
Costs.  Each of the Administrative Agent, each Lender, and each Participant, as
the case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, such Lender or such
Participant to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Lender or any Participant to give such notice shall
not release the Borrower from any of its obligations hereunder (and in the case
of a Lender, to the Administrative Agent); provided, further, that
notwithstanding the foregoing provisions of this Section, the Agent or a Lender,
as the case may be, shall not be entitled to compensation for any such amount
relating to any period ending more than six months prior to the date that the
Agent or such Lender, as applicable, first notifies the Borrower in writing
thereof or for any amounts resulting from a change by any Lender of its Lending
Office (other than changes required by Applicable Law). The Administrative
Agent, each Lender and each Participant, as the case may be, agrees to furnish
to the Borrower (and in the case of a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section.  Determinations by the
Administrative Agent, such Lender, or such Participant, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBOR; or

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
the relevant rates of interest referred to in the definition of LIBOR upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is
to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period;

 

33

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clause (a), and any Lender
affected thereby, in the case of the immediately preceding clause (b), shall be
under no obligation to, and shall not, Continue LIBOR Loans or Convert Loans
into LIBOR Loans unless and until such Lender gives notice as provided in
Section 4.5. that such condition no longer exists, and, so long as such
condition remains in effect, such Lender’s LIBOR Loans shall be treated in
accordance with Section 4.5.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful due to a change in (or the interpretation of), or adoption of, any law
or regulation from a Governmental Authority becoming effective after the date of
this Agreement for such Lender to honor its obligation to maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to Convert
or Continue such LIBOR Loan calculating present value by using as a discount
rate LIBOR quoted on such date.  Upon the Borrower’s request, the Administrative
Agent shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof. 
Any such statement shall be conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c), Section 4.2. or
Section 4.3. then such Lender’s LIBOR

 

34

--------------------------------------------------------------------------------


 

Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 4.1.(c), Section 4.2., or Section 4.3. on
such earlier date as such Lender may specify to the Borrower with a copy to the
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 4.1., Section 4.2. or
Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 any portion of such Lender’s Loan that would
otherwise be Continued by such Lender as a LIBOR Loan shall be Continued instead
as a Base Rate Loan, and any Base Rate Loan of such Lender that would otherwise
be Converted into a LIBOR Loan shall remain as a Base Rate Loan.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with the respective unpaid principal amount of the Loan held by
each Lender.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document which, pursuant to Section 12.7., requires
the vote of such Lender, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Loan to an Eligible Assignee subject to and in accordance
with the provisions of Section 12.6.(b) for a purchase price equal to the
principal balance of the Loan then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee.  Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

35

--------------------------------------------------------------------------------


 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loans is subject to the satisfaction
or waiver of the following conditions precedent:

 

(a)                                  The Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes executed by the Borrower, payable to
each Lender (other than any Lender that has requested that it not receive a
Note) and complying with the terms of Section 2.8.(a);

 

(iii)                               the Guaranty executed by each of the
Guarantors initially to be a party thereto;

 

(iv)                              an opinion of Sullivan & Worcester LLP, and
opinion of Venable LLP, special Maryland counsel, in each case, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering the matters set forth in Exhibit H;

 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a recent date
by the Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

36

--------------------------------------------------------------------------------


 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower the Notice of Borrowing, Notices of Conversion
and Notices of Continuation;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(ix)                                a Compliance Certificate calculated as of
the Effective Date on a pro forma basis for the Borrower’s fiscal quarter ended
September 30, 2011;

 

(x)                                   the Notice of Borrowing from the Borrower
for the Loans indicating how the proceeds thereof are to be made available to
the Borrower, and if any of the Loans initially are to be LIBOR Loans, the
Interest Period therefor;

 

(xi)                                a Transfer Authorizer Designation
Form effective as of the Agreement Date;

 

(xii)                             the Fee Letter;

 

(xiii)                          evidence that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(xiv)                         such other documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and

 

(b)                                 In the good faith judgment of the
Administrative Agent:

 

(i)                                     there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (A) result in a Material
Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(iii)                               the Borrower and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,

 

37

--------------------------------------------------------------------------------


 

conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iv)                              the Borrower and each other Loan Party shall
have provided all information requested by the Administrative Agent and each
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)); and

 

(v)                                 there shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 

Section 5.2.  Conditions Precedent to All Loans

 

The obligations of the Lenders to make the Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loans or would exist immediately after giving
effect thereto and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of the making
of such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted
hereunder.  Each Credit Event shall constitute a certification by the Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time the Loans are made that all conditions to the making of such
Loans contained in Article V. have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

 

(a)                                  Organization; Power; Qualification.  Each
of the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Ownership Structure.  Part I of
Schedule 6.1.(b) is, as of the Agreement Date, a complete and correct list of
all Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary and/or an Excluded Subsidiary.  As of the Agreement Date,
except as disclosed in such Schedule, (A) each of the Borrower and its
Subsidiaries owns, free and clear of all Liens, and has the unencumbered right
to vote, all outstanding Equity Interests in each Person shown to be held by it
on such Schedule, (B) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents and the Fee Letter to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents and the Fee Letter to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

 

(d)                                 Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement,  the other Loan Documents
to which any Loan Party is a party and of the Fee Letter in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with each Governmental Approval and all other
Applicable Laws relating to it except for noncompliances which, and Governmental
Approvals the failure to possess which, could not, individually or in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

 

(f)                                    Title to Properties; Liens.  Part I of
Schedule 6.1.(f) is, as of the Agreement Date, a complete and correct listing of
all real estate assets of the Borrower, each other Loan Party and each other

 

39

--------------------------------------------------------------------------------


 

Subsidiary.  Each of the Borrower, each other Loan Party and each other
Subsidiary has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets.  As of the Agreement Date, there are no
Liens against any assets of the Borrower, any Subsidiary or any other Loan Party
except for Permitted Liens.

 

(g)                                 Existing Indebtedness.  Schedule 6.1.(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Borrower, the other Loan Parties and
the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien.  As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness.

 

(h)                                 Material Contracts.  Schedule 6.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries that is party to any Material Contract has performed and is in
compliance with all of the terms of such Material Contract, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Material Contract.

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Documents or the Fee Letter.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary.

 

(j)                                     Taxes.  All federal, state and other tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies
upon, each Loan Party, each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 7.6. 
As of the Agreement Date, none of the United States income tax returns of the
Borrower, any other Loan Party or any other Subsidiary is under audit.  All
charges, accruals and reserves on the books of the Borrower, the other Loan
Parties and the other Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.

 

(k)                                  Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2010, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal year ended on such
date, with the opinion thereon of Ernst &Young LLP, and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the fiscal quarter ended September 30, 2011, and the related unaudited
consolidated statements of operations, and cash flow of the Borrower and its
consolidated Subsidiaries for the fiscal quarter period ended on such date. 
Such balance sheets and statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower

 

40

--------------------------------------------------------------------------------


 

and its consolidated Subsidiaries as at their respective dates and the results
of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2010, there has been no material adverse change in the consolidated
financial condition, results of operations, business or prospects of the
Borrower and its consolidated Subsidiaries taken as a whole.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is Solvent.

 

(m)                               REIT Status.  The Borrower qualifies as a REIT
and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

 

(n)                                 ERISA.

 

(i)                                     Each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects.  Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan.  To the best knowledge of the Borrower, nothing has
occurred which would cause the loss of its reliance on each Qualified Plan’s
favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Benefit Arrangement; (iii) there are no violations of the
fiduciary responsibility rules with respect to any Benefit Arrangement; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

41

--------------------------------------------------------------------------------


 

(o)                                 Absence of Default.  None of the Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(p)                                 Environmental Laws.  In the ordinary course
of business and from time to time each of the Borrower, each other Loan Party
and each other Subsidiary conducts reviews of the effect of Environmental Laws
on its respective business, operations and properties, including without
limitation, its respective Properties.  Each of the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (i) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common-law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which reasonably could be
expected to have a Material Adverse Effect.  None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  No Hazardous
Materials have been transported, released, discharged or disposed on any of the
Properties other than (x) in compliance with all applicable Environmental Laws
or (y) as could not reasonably be expected to have a Material Adverse Effect.

 

(q)                                 Investment Company.  None of the Borrower,
any other Loan Party or any other Subsidiary is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

42

--------------------------------------------------------------------------------


 

(r)            Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement  with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights,  trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person
except for such Intellectual Property, the absence of which, and for conflicts
which, could not reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and each other Subsidiary has taken all such steps as it
deems reasonably necessary to protect its respective rights under and with
respect to such Intellectual Property.  No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Borrower, the other Loan Parties
and the other Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

 

(u)           Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged substantially in the business of acquiring, owning,
operating and developing Properties leased primarily to Eligible Tenants,
together with other business activities incidental thereto, as currently in use
at the Properties.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year end
audit adjustments and absence of full footnote disclosure).  All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions.  No fact is
known to any Loan Party which has had, or may in the future have (so far as any
Loan Party can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or

 

43

--------------------------------------------------------------------------------


 

otherwise disclosed in writing to the Administrative Agent and the Lenders.  No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
misleading.

 

(x)            Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

(z)            Unencumbered Assets; Unencumbered Mortgage Notes.  As of the
Agreement Date, Part I of Schedule 6.1.(z) is a correct and complete list of all
Unencumbered Assets and Part II of Schedule 6.1.(z) is a correct and complete
list of all Unencumbered Mortgage Notes.  Each of the Properties included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.  Each of the
promissory notes included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of
“Unencumbered Mortgage Note”.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted
hereunder.  All such

 

44

--------------------------------------------------------------------------------


 

representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, or cause to
be protected and preserved, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

45

--------------------------------------------------------------------------------


 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or upon any properties belonging to it, and (b) all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, might become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for the repayment of
Indebtedness, the acquisition of Properties, working capital needs and other
general business purposes.  The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or

 

46

--------------------------------------------------------------------------------


 

arrange to pay all costs necessary for it and for the Properties to comply with
all Environmental Laws and all Governmental Approvals the failure with which to
comply could reasonably be expected to have a Material Adverse Effect, including
actions to remove and dispose of all Hazardous Materials and to clean up the
Properties as required under Environmental Laws.  The Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, promptly take, or
cause to be taken, all actions necessary to prevent the imposition of any Liens
on any of their respective properties arising out of or related to any
Environmental Laws.  Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall maintain its status as a REIT.

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

Section 7.13.  Guarantors.

 

(a)           Within thirty (30) days of any Person becoming a Material
Subsidiary (other than an Excluded Subsidiary) after the Agreement Date, the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iv) through (viii), and (xiv) of Section 5.1.(a) if
such Subsidiary had been a Material Subsidiary on the Agreement Date; provided,
however, promptly (and in any event within 30 days) upon any Excluded Subsidiary
ceasing to be subject to the restriction which prevented it from becoming a
Guarantor on the Effective Date or delivering an Accession Agreement pursuant to
this Section, as the case may be, such Subsidiary shall comply with the
provisions of this Section.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under the immediately preceding
subsection (a); (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; (iii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct on and as of the date of
such release with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly

 

47

--------------------------------------------------------------------------------


 

permitted under the Loan Documents; and (iv) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the close of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer or
chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).  Together with such financial statements, the Borrower shall
deliver reports, in form and detail satisfactory to the Administrative Agent,
setting forth: (a) a statement of Funds From Operations for the fiscal quarter
then ending; (b) a listing of capital expenditures made during the fiscal
quarter then ended; (c) a listing of all Properties acquired during such fiscal
quarter, including the net operating income of each such Property, acquisition
costs and related mortgage debt, if any; and (d) an updated listing of all
Material Contracts on Schedule 6.1.(h), if any.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst &Young LLP or any other independent certified public accountants of
recognized national standing, whose certificate shall be unqualified and who
shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.  Together with such financial statements, the Borrower shall
deliver a report, certified by the chief financial officer or chief accounting
officer of Borrower, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Net Operating Income for each Property
for such fiscal year.

 

48

--------------------------------------------------------------------------------


 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit I (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)           Promptly upon receipt thereof, copies of all material reports, if
any, submitted to the Borrower or its Board of Trustees by its independent
public accountants, any in any event all management reports;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;

 

(e)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;

 

(f)            A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon
the Administrative Agent’s request;

 

(g)           Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of

 

49

--------------------------------------------------------------------------------


 

operations or business prospects of any Loan Party or any other Subsidiary which
has had, or could reasonably be expected to have, a Material Adverse Effect;

 

(h)           Prompt notice of the occurrence of any of the following promptly
upon a Responsible Officer obtaining knowledge thereof: (i) Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

 

(i)            Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or any other Subsidiary or
any of their respective properties or assets;

 

(j)            Prompt notice if the Borrower, any Subsidiary or any other Loan
Party shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Prompt notice of the acquisition, incorporation or other creation
of any Material Subsidiary, the purpose for such Subsidiary, the nature of the
assets and liabilities thereof and whether such Subsidiary is a Wholly Owned
Subsidiary of the Borrower;

 

(l)            Promptly upon the request of the Administrative Agent, evidence
of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(m)          Promptly, upon Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;

 

(n)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));

 

(o)           Promptly, and in any event within 3 Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following:  (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, in each case, where the matters
covered by such notice(s) under clauses (i) through (iv), whether individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; and

 

(p)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business,

 

50

--------------------------------------------------------------------------------


 

assets, liabilities, financial condition, results of operations or business
prospects of the Borrower, any of its Subsidiaries, or any other Loan Party as
the Administrative Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender pursuant to Article II. and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided (x) if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
10:00 a.m. Eastern time on the next business day for the recipient and (y) if
the deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 10:00 a.m. Eastern time on the
next business day for the recipient.  Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificate required by Section 8.3. to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
Except for the certificates required by Section 8.3., the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

51

--------------------------------------------------------------------------------


 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower
most recently ending to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 at any time.

 

(c)           Secured Indebtedness.  The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.350 to 1.00 at any time.

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unencumbered Asset Value to (ii) Unsecured Indebtedness, to be less
than 1.670 to 1.00 at any time.

 

(e)           Unencumbered Interest Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Unencumbered Net Operating Income to (ii) Unsecured Debt
Service for the Borrower’s fiscal quarter most recently ending, to be less than
2.0 to 1.0 at any time.

 

(f)            Minimum Tangible Net Worth.  The Borrower shall not permit
Tangible Net Worth at any time to be less than (i) $582,332,000 plus (ii) 75% of
the Net Proceeds of all Equity Issuances effected by the Borrower or any
Subsidiary (other than Equity Issuances to the Borrower or any Subsidiary) after
June 30, 2010.

 

(g)           Total Assets Owned by Borrower and Guarantors.  The Borrower shall
not permit the amount of Total Asset Value directly owned by the Borrower and
the Guarantors to be less than 95.0% of Total Asset Value (excluding the amount
of Total Asset Value, if any, then attributable to Excluded Subsidiaries).

 

(h)           Permitted Investments. The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons to exceed the following percentages of Total Asset Value at any
time:

 

52

--------------------------------------------------------------------------------


 

(i)                                     Investments in Unconsolidated Affiliates
and other Persons that are not Subsidiaries, such that the aggregate value of
such Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
as determined in accordance with GAAP) exceeds 10.0% of Total Asset Value at any
time;

 

(ii)                                  Assets Under Development, such that the
aggregate Construction Budget for all such Assets Under Development exceeds
15.0% of Total Asset Value at any time; for purposes of this clause:
(x) “Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given piece of real property (including without limitation,
the cost of acquiring such piece of real property (except to the extent any
portion thereof is Unimproved Land included in the immediately following
clause (v)), reserves for construction interest and operating deficits, tenant
improvements, leasing commissions, and infrastructure costs), as reasonably
determined by the Borrower in good faith and (y) real property under
construction to be (but not yet) acquired by the Borrower or a Subsidiary upon
completion of construction pursuant to a contract in which the seller of such
real property is required to complete construction prior to, and as a condition
precedent to, such acquisition, shall be subject to this subsection;

 

(iii)                               Assets Under Development, such that the
Construction Budget for all Assets Under Development that are less than 75.0%
pre-leased to an Eligible Tenant (based on net rentable square footage) would
exceed 5.0% of Total Asset Value;

 

(iv)                              Mortgage Receivables, such that the aggregate
book value of such Mortgage Receivables exceeds 10.0% of Total Asset Value at
any time; and

 

(v)                                 Unimproved Land such that the aggregate book
value of all such Unimproved Land exceeds 5.0% of Total Asset Value at any time.

 

In addition to the foregoing limitations in this Section 9.1.(h), the aggregate
(without duplication) of (x) the aggregate Construction Budget for all Assets
Under Development, (y) the aggregate book value of all Mortgage Receivables and
(z) the aggregate book value of all Unimproved Land shall not exceed 25.0% of
Total Asset Value at any time.

 

(i)                                     Dividends and Other Restricted
Payments.  Subject to the following sentence, if an Event of Default exists, the
Borrower shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payments except that the Borrower may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.11. and Subsidiaries may pay Restricted Payments to the Borrower or
any other Subsidiary.  If an Event of Default specified in Section 10.1.(a),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Borrower shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.

 

Section 9.2.  Negative Pledge.

 

(a)                                  The Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, create, assume, or incur
any Lien (other than Permitted Liens) upon any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of

 

53

--------------------------------------------------------------------------------


 

Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

(b)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary (other than an Excluded Subsidiary)
to, enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness which
(A) the Borrower, such Loan Party or such Subsidiary may create, incur, assume,
or permit or suffer to exist without violation of this Agreement and (B) is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; or (ii) an
agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business. 
Notwithstanding anything to the contrary in the foregoing, the restrictions in
this Section shall not apply to any provision of any Guaranty entered into by
the Borrower, any Loan Party or any other Subsidiary relating to the
Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of Borrower, other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of such
Indebtedness.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)                                  any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Borrower) so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

 

(b)                                 the Borrower, its Subsidiaries and the other
Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  a Person may merge with and into the
Borrower so long as (i) the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; and (iii) the Borrower shall have given the Agent and the Lenders at
least 10 Business Days’ prior written notice of such merger

 

54

--------------------------------------------------------------------------------


 

(except that such prior notice shall not be required in the case of the merger
of a Subsidiary with and into the Borrower); and

 

(d)                                 the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.7.  Modifications of Organizational Documents and Material Contracts.

 

(a)                                  The Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, amend, supplement,
restate or otherwise modify its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) could reasonably be expected
to be adverse to the interest of the Lenders in any material respect or
(b) could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Borrower shall not default in any
material respect in the performance of any of its obligations under the Business
Management Agreement or the Property Management Agreement or permit the Business
Management Agreement or the Property Management Agreement to be canceled or
terminated prior to its stated maturity. The Borrower shall not enter into any
material amendment, modification or waiver of or with respect to any of the
terms of the Business Management Agreement or the Property Management Agreement,
except for extensions thereof.  With respect to Material Contracts other than
the Business Management Agreement and the Property Management Agreement, the
Borrower shall not, and shall not permit any Subsidiary or other Loan Party to,
enter into any amendment or modification to any such Material Contract which
could reasonably be expected to have a Material Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s) or (b) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

55

--------------------------------------------------------------------------------


 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment.  The Borrower (i) shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) the principal
of any of the Loans or (ii) shall fail to pay when due any interest on any of
the Loans or any of the other payment Obligations owing by the Borrower under
this Agreement, any other Loan Document or the Fee Letter or any other Loan
Party shall fail to pay when due any payment Obligation owing by such other Loan
Party under any Loan Document to which it is a party, and, in the case of a
failure described in this clause (ii), such failure shall continue for a period
of 5 Business Days.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 8.4.(h) or Article IX.; or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and in the case of this subsection (b)(ii) only, such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the

 

56

--------------------------------------------------------------------------------


 

direction of, any Loan Party to the Administrative Agent or any Lender, shall at
any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     The Borrower, any other Loan Party or
any other Subsidiary shall fail to pay when due and payable the principal of, or
interest on, any Indebtedness (other than the Loans) having an aggregate
outstanding principal amount (or, in the case of any Derivatives Contract,
having a Derivatives Termination Value) of $25,000,000 or more (or $50,000,000
or more in the case of Nonrecourse Indebtedness of Excluded Subsidiaries)
(“Material Indebtedness”); or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid, repurchased or redeemed
prior to the stated maturity thereof; or

 

(iii)                               Any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid, repurchased, or redeemed prior to its
stated maturity; or

 

(iv)                              An Event of Default under and as defined in
the Existing Credit Agreement shall occur.

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any Subsidiary (other than (x) an Excluded
Subsidiary all Indebtedness of which is Nonrecourse Indebtedness, (y) a
Guarantor that, together with all other Guarantors then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately following subsection, does not account for more than $25,000,000 of
Total Asset Value, or (z) a Subsidiary (other than an Excluded Subsidiary all
the Indebtedness of which is Nonrecourse Indebtedness) that, together with all
other Subsidiaries then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately following
subsection, does not account for more than $50,000,000 of Total Asset Value)
shall:  (i) commence a voluntary case under the Bankruptcy Code, or other
federal bankruptcy laws (as now or hereafter in effect); (ii) file a petition
seeking to take advantage of any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection; (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)                                    Involuntary Bankruptcy Proceeding.  A
case or other proceeding shall be commenced against the Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other

 

57

--------------------------------------------------------------------------------


 

Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $50,000,000 of Total Asset Value) or any other Loan Party, in any
court of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against the Borrower, such
Subsidiary or such other Loan Party (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered.

 

(g)                                 Revocation of Loan Documents.  Any Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
or the Fee Letter to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document or the Fee Letter
or any Loan Document or the Fee Letter shall cease to be in full force and
effect (except as a result of the express terms thereof).

 

(h)                                 Judgment.  A judgment or order for the
payment of money or for an injunction or other non-monetary relief shall be
entered against the Borrower, any other Loan Party, or any other Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of thirty (30) days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order (x) for which insurance has not been acknowledged in writing
by the applicable insurance carrier (or the amount as to which the insurer has
denied liability) or (y) is not otherwise subject to indemnification or
reimbursement on reasonable terms and conditions by Persons reasonably likely to
honor such indemnification or reimbursement obligations, exceeds, individually
or together with all other such judgments or orders entered against (1) in the
case of the Borrower or any Guarantor, $25,000,000, or (2) in the case of any
other Subsidiaries, $50,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Borrower, any other Loan Party or any other Subsidiary, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, (1) for the Borrower or any Guarantor, $25,000,000, or (2) for any
other Subsidiaries, $50,000,000, and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of thirty
(30) days; provided, however, that if a bond has been issued in favor of the
claimant or other Person obtaining such warrant, writ, execution or process, the
issuer of such bond shall execute a waiver or subordination agreement in form
and substance satisfactory to the Administrative Agent pursuant to which the
issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower or any Subsidiary.

 

(j)                                     ERISA.

 

(i)                                     Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $10,000,000; or

 

58

--------------------------------------------------------------------------------


 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$10,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

(k)                                  Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(l)                                     Change of Control.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than CommonWealth REIT, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 15.0 % of the total voting power of the then
outstanding voting stock of the Borrower;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Trustees of the Borrower (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Borrower then in office; or

 

(iii)                               RMR shall cease for any reason to act as the
sole business manager and property manager for the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                  Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(e) or 10.1.(f), (A) the principal
of, and all accrued interest on, the Loans and the Notes at the time outstanding
and (B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  declare (A) the principal of, and accrued interest on, the Loans
and the Notes at the time outstanding, and (B) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.

 

(e)                                  Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

60

--------------------------------------------------------------------------------


 

Section 10.4.  Allocation of Proceeds.

 

If a Default or an Event of Default exists, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

(a)                                  amounts due to the Administrative Agent and
the Lenders in respect of expenses due under Section 12.2. until paid in full,
and then Fees;

 

(b)                                 payments of interest on the Loans to be
applied for the ratable benefit of the Lenders;

 

(c)                                  payments of principal of the Loans to be
applied for the ratable benefit of the Lenders in such order and priority as the
Lenders may determine in their sole discretion;

 

(d)                                 amounts due to the Administrative Agent and
the Lenders pursuant to Sections 11.6. and 12.10.;

 

(e)                                  payments of all other amounts due under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(f)                                    any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 

Section 10.5.  Performance by Administrative Agent.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

 

Section 10.6.  Rights Cumulative.

 

The rights and remedies of the Administrative Agent, the Lenders and the
Specified Derivatives Providers under this Agreement, each of the other Loan
Documents, the Fee Letter and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law.  In exercising their respective rights and
remedies the Administrative Agent, the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by the Administrative Agent,
any of the Lenders or any of the Specified Derivatives Providers in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

 

61

--------------------------------------------------------------------------------

 


 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept

 

62

--------------------------------------------------------------------------------


 

deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders.  Further, the Administrative Agent and
any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement, or otherwise without having to
account for the same to the other Lenders.  The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. 
Unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a written explanation providing in
reasonable detail the reasons behind such objection) within ten (10) Business
Days (or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel,

 

63

--------------------------------------------------------------------------------


 

accountants or experts.  Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender or any other Person, or shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders and the Specified
Derivatives Providers in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Credit
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an

 

64

--------------------------------------------------------------------------------


 

undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents or furnished to the
Administrative Agent for distribution to the Lenders, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrower, any other Loan Party or any
other Affiliate thereof which may come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates.  Each Lender acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent under the Loan Documents for
gross negligence or willful misconduct upon 30 days’ prior written notice by all
Lenders (other than the Lender then acting as Administrative Agent).  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject

 

65

--------------------------------------------------------------------------------


 

to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Administrative Agent’s giving of
notice of resignation or the giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee.  Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

Section 11.9.  Titled Agents.

 

The Lead Arrangers, the Syndication Agent, and each Documentation Agent (each a
“Titled Agent”), in each such respective capacity, assume no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, the Borrower or any other Loan Party and the
use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Government Properties Income Trust

Two Newton Place

255 Washington Street

Suite 300

Newton, Massachusetts 02458

Attention: Chief Financial Officer

Telecopier:

(617) 219-1440

Telephone:

(617) 796-8267

 

66

--------------------------------------------------------------------------------


 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts 02110

Attention: Frederick G. Bright, Vice President

Telecopier:

(617) 261-1604

Telephone:

(617) 574-6310

 

with a copy to:

 

Wells Fargo Bank, National Association

301 South College Street

Charlotte, NC 28288

Attention: Amit Khimji

Telecopier:

(704) 383-6205

Telephone:

(704) 715-1347

 

with a copy to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Paul M. Cushing, Esq.

Telecopier:

(404) 881-4777

Telephone:

(404) 881-7578

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, upon the first to
occur of receipt or the expiration of three (3) days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received.  None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

67

--------------------------------------------------------------------------------


 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and the reasonable fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letter, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding.  If
the Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

 

Section 12.3.  Stamp, Intangible and Recording Taxes.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

Section 12.4.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at

 

68

--------------------------------------------------------------------------------


 

any time or from time to time while an Event of Default exists, without notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender, an Affiliate of a Lender, or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Lender, any Affiliate of the Administrative Agent or such Lender, or
such Participant, to or for the credit or the account of the Borrower against
and on account of any of the Obligations, irrespective of whether or not any or
all of the Loans and all other Obligations have been declared to be, or have
otherwise become, due and payable as permitted by Section 10.2., and although
such Obligations shall be contingent or unmatured.  Promptly following any such
set-off the Agent shall notify the Borrower thereof and of the application of
such set-off, provided that the failure to give such notice shall not invalidate
such set-off.

 

Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT
OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN NEW YORK, NEW YORK
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, ARISING OUT
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

69

--------------------------------------------------------------------------------


 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.6.  Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and
subject to the last sentence of the immediately following subsection (b) with
respect to any Lender, any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of the Loan at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of an assigning Lender’s Loan at the time owing to it, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in the immediately
preceding subsection (A), the aggregate amount of the principal outstanding
balance of the Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Default or Event of Default shall exist, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that if, after giving effect to such assignment, the outstanding principal
balance of the Loan of such assigning Lender would be less than $5,000,000, then
such assigning Lender shall assign the entire amount of its Loan at the time
owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan.

 

70

--------------------------------------------------------------------------------


 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Loan if such assignment is to a Person that is not
already a Lender holding a Loan, an Affiliate of such a Lender or an Approved
Fund with respect to such a Lender.

 

(iv)          Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Details Form.  If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         No Assignment to Defaulting Lender.  No such assignment shall be
made to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (vii).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.10.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.11. with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

71

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts of the Loan owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loan owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document that (i) decreases the amount of such
Lender’s Loan, (ii) extends the date fixed for the payment of principal on the
Loans or portions thereof owing to such Lender, or (iii) reduces the rate at
which interest is payable thereon.  Subject to the immediately following
subsection (e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 4.1., 4.4. to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 12.4. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender.  Upon request from the Administrative Agent, a Lender shall notify the
Administrative Agent and the Borrower of the sale of any participation
hereunder.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 3.10. and 4.1. than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.10. unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Administrative
Agent, to comply with Section 3.10.(c) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                 No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any

 

72

--------------------------------------------------------------------------------


 

Loan or Note under the Securities Act or any other securities laws of the United
States of America or of any other jurisdiction.

 

Section 12.7.  Amendments and Waivers.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.

 

(b)           Certain Lender Consents.  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the Lenders
holding at least 66 2/3% of the principal amount of the aggregate outstanding
Loans, do any of the following:

 

(i)            amend any of the financial covenants set forth in Section 9.1. or
any of the definitions related thereto, waive the performance or observance of
any of the financial covenants set forth in Section 9.1. or waive any Default or
Event of Default resulting from a breach of any of the financial covenants set
forth in Section 9.1.; or

 

(ii)           amend Section 10.1.(l) or waive any Default or Event of Default
occurring under such Section.

 

(c)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:

 

(i)            reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations, or subject the Lenders to any additional
obligations;

 

(ii)           reduce the amount of any Fees payable to the Lenders hereunder;

 

(iii)          modify the definition of “Termination Date”, or otherwise
postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations;

 

(iv)          modify the definition of “Credit Percentage” or amend or otherwise
modify the provisions of Section 3.2.;

 

(v)           amend this Section or amend any of the other definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section;

 

73

--------------------------------------------------------------------------------


 

(vi)          modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(vii)         release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.13.(b); or

 

(viii)        waive a Default or Event of Default under Section 10.1.(a).

 

(d)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent with respect to any
Loan Document that (i) diminishes the rights of a Specified Derivatives Provider
in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

Section 12.8.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

Section 12.9.  Confidentiality.

 

Except as otherwise provided by Applicable Law, each of the Administrative Agent
and the Lenders shall maintain the confidentiality of all Information (as
defined below) in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed Assignee,
Participant or other transferee in connection with a potential transfer of any
Loan or participation therein as permitted hereunder, or (ii) any actual or
prospective counterparty (or its advisors)

 

74

--------------------------------------------------------------------------------


 

to any swap or derivative transaction relating to the Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent or such
Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 12.10.  Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of each of
the Administrative Agent or any of the Lenders, and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are

 

75

--------------------------------------------------------------------------------


 

creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Administrative Agent and the
Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents provided, however, that the Borrower shall not be
obligated to indemnify any Indemnified Party for any acts or omissions of such
Indemnified Party in connection with matters described in this clause (viii) to
the extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment; (ix) any civil penalty or fine assessed by the
OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower, any
other Loan Party or any other Subsidiary that violates a sanction administered
or enforced by the OFAC; or (x) any violation or non-compliance by the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Administrative Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws.

 

(b)           The Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified

 

76

--------------------------------------------------------------------------------


 

Party with respect to such Indemnity Proceeding, such Indemnified Party shall
not settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed).  Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section 12.10. are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section 12.10. shall survive
any termination of this Agreement and the other Loan Documents and the payment
in full in cash of the Obligations, and are in addition to, and not in
substitution of, any of the other obligations set forth in this Agreement or any
other Loan Document to which it is a party.

 

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.11.  Termination; Survival.

 

This Agreement shall terminate at such time as all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Administrative Agent and
the Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4.,
11.6., 12.2. and 12.10. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Sections 12.5. and 12.13, shall continue
in full force and effect and shall protect the Administrative Agent and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

Section 12.12.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.13.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single

 

77

--------------------------------------------------------------------------------


 

document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

 

Section 12.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.17.  Limitation of Liability.

 

Neither the Administrative Agent nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent, nor any
Lender shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
The Borrower hereby waives, releases, and agrees not to sue the Administrative
Agent or any Lender or any of the Administrative Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement, any of the other Loan Documents, the Fee Letter,
or any of the transactions contemplated by this Agreement or financed hereby.

 

Section 12.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 12.19.  Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 12.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

78

--------------------------------------------------------------------------------


 

Section 12.21.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING GOVERNMENT PROPERTIES
INCOME TRUST, DATED JUNE 8, 2009, AS AMENDED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF GOVERNMENT PROPERTIES INCOME TRUST SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR
CLAIM AGAINST, GOVERNMENT PROPERTIES INCOME TRUST. ALL PERSONS DEALING WITH
GOVERNMENT PROPERTIES INCOME TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF
GOVERNMENT PROPERTIES INCOME TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

 

[Signatures on Following Pages]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name: Mark L. Kleifges

 

 

Title:   Treasurer and Chief Financial Officer

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name: D. Bryan Gregory

 

 

Title: Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name: John C. Rowland

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name: S. Kent Gorman

 

 

Title:   Sr. VP

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Michael R Mellott

 

 

Name: Michael R Mellott

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ G. David Cole

 

 

Name: G. David Cole

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David Heller

 

 

Name: David Heller

 

 

Title:   V.P.

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Lisa M. Greeley

 

 

Name: Lisa M. Greeley

 

 

Title:   SVP

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

CAPITAL ONE, N.A.

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name: Frederick H. Denecke

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Douglas E. Blackman

 

 

Name:

Douglas E. Blackman

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ Adam Whitehouse

 

 

Name:

Adam Whitehouse

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Andrew Romanosky

 

 

Name:

Andrew Romanosky

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

COMERICA BANK, a Texas Banking Association

 

 

 

 

 

By:

/s/ Sam F. Meehan

 

 

Name:

Sam F. Meehan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

FIRST COMMERCIAL BANK NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Jason Lee

 

 

Name:

Jason Lee

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

By:

/s/ Dawn Hofmann

 

 

Name:

Dawn Hofmann

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

 

Name:

Eric Y.S. Tsai

 

 

Title:

V.P. & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

E. SUN COMMERCIAL BANK, LTD.,

 

LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Homer Hou

 

 

Name:

Homer Hou

 

 

Title:

VP & Credit Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Government Properties Income Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.

 

NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Priscilla Hsing

 

 

Name:

Priscilla Hsing

 

 

Title:

VP & DGM

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$

35,000,000

 

Citibank, N.A.

 

$

35,000,000

 

Compass Bank

 

$

25,000,000

 

Regions Bank

 

$

25,000,000

 

Royal Bank of Canada

 

$

25,000,000

 

U.S. Bank National Association

 

$

25,000,000

 

RBS Citizens, N.A.

 

$

25,000,000

 

Capital One, N.A.

 

$

20,000,000

 

PNC Bank, National Association

 

$

20,000,000

 

TD Bank, N.A.

 

$

20,000,000

 

Union Bank, N.A.

 

$

20,000,000

 

Comerica Bank, a Texas Banking Association

 

$

15,000,000

 

First Commercial Bank New York Branch

 

$

15,000,000

 

First Hawaiian Bank

 

$

15,000,000

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

10,000,000

 

E. Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

10,000,000

 

Mega International Commercial Bank Co., New York Branch

 

$

10,000,000

 

TOTAL

 

$

350,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

List of Loan Parties

 

 

Government Properties Income Trust LLC

GPT Properties Trust

GPT Properties LLC

GOV Lakewood Properties Trust

GPT Realty Trust

GOV Grand Oak Properties Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(b)

 

Ownership Structure

 

Part I (Subsidiaries)

 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

 

 

 

 

 

 

Government Properties Income Trust LLC (Delaware)

 

Government Properties Income Trust — 100% membership interest.

 

X

 

 

 

 

 

 

 

 

 

GPT Properties Trust (Maryland)

 

Government Properties Income Trust owns 1,000 shares of beneficial interest,
$.01 par value, representing 100% ownership.

 

X

 

 

 

 

 

 

 

 

 

GPT Properties LLC (Delaware)

 

Government Properties Income Trust — 100% membership interest.

 

X

 

 

 

 

 

 

 

 

 

GOV Lakewood Properties Trust (Maryland)

 

Government Properties Income Trust owns 1,000 shares of beneficial interest,
$.01 par value, representing 100% ownership.

 

X

 

 

 

 

 

 

 

 

 

GOV Grand Oak Properties Trust (Maryland)

 

Government Properties Income Trust owns 1,000 shares of beneficial interest,
$.01 par value, representing 100% ownership.

 

 

 

 

 

 

 

 

 

 

 

GPT Realty Trust (Nominee Trust — Massachusetts)

 

GPT Properties Trust is the 100% beneficiary.

 

X

 

 

 

 

 

 

 

 

 

3300 75th Avenue LLC (Delaware)

 

Government Properties Income Trust — 100% membership interest.

 

X

 

X

 

 

 

 

 

 

 

GOV Intech LLC (Delaware)

 

Government Properties Income Trust —100% membership interest.

 

X

 

X

 

 

 

 

 

 

 

GOV TRS, Inc. (Maryland)

 

Government Properties Income Trust owns 1,000 shares of common stock,
representing 100% ownership.

 

 

 

 

 

 

 

 

 

 

 

One State Street Square Urban Renewal L.L.C. (New Jersey)

 

GPT Properties Trust — 100% membership interest.

 

X

 

 

 

Part II (Unconsolidated Affiliates)

 

1.               Affiliates Insurance Company, an Indiana insurance company —
20,000 shares (14.29%)

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(f)

 

Title To Properties; Liens

 

Part I (Real Property)

 

OWNER

 

STREET

 

CITY

 

STATE

 

 

 

 

 

 

 

GPT Properties Trust

 

131 Clayton Street

 

Montgomery

 

AL

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

201 E. Indianola Avenue

 

Phoenix

 

AZ

 

 

 

 

 

 

 

GPT Properties Trust

 

711 14th Avenue

 

Safford

 

AZ

 

 

 

 

 

 

 

GPT Properties Trust

 

3285 E. Hemisphere Loop

 

Tucson

 

AZ

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

5045 East Butler Avenue

 

Fresno

 

CA

 

 

 

 

 

 

 

GPT Properties Trust

 

915 L Street

 

Sacramento

 

CA

 

 

 

 

 

 

 

GPT Properties Trust

 

9800 Goethe Road

 

Sacramento

 

CA

 

 

 

 

 

 

 

GPT Properties Trust

 

9815 Goethe Road

 

Sacramento

 

CA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

4560 Viewridge Avenue

 

San Diego

 

CA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

9797 Aero Drive

 

San Diego

 

CA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

9174 Sky Park Centre

 

San Diego

 

CA

 

 

 

 

 

 

 

GPT Properties Trust

 

4181 Ruffin Road

 

San Diego

 

CA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

16194 West 45th Drive

 

Golden

 

CO

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

7201 West Mansfield Avenue

 

Lakewood

 

CO

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

7301 West Mansfield Avenue

 

Lakewood

 

CO

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

7401 West Mansfield Avenue

 

Lakewood

 

CO

 

 

 

 

 

 

 

GOV Lakewood Properties Trust

 

12795 W. Alameda Parkway

 

Lakewood

 

CO

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

20 Massachusetts Avenue NW

 

Washington

 

DC

 

 

 

 

 

 

 

GPT Properties Trust

 

625 Indiana Avenue NW

 

Washington

 

DC

 

 

 

 

 

 

 

GPT Properties Trust

 

7850 SW 6th Court

 

Plantation

 

FL

 

 

 

 

 

 

 

GOV Grand Oak Properties Trust

 

8900 Grand Oak Circle

 

Tampa

 

FL

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

12 Executive Park Drive

 

Atlanta

 

GA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

1 Corporate Boulevard

 

Atlanta

 

GA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

8 Corporate Boulevard

 

Atlanta

 

GA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

10 Corporate Boulevard

 

Atlanta

 

GA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

11 Corporate Boulevard

 

Atlanta

 

GA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

12 Corporate Boulevard

 

Atlanta

 

GA

 

 

 

 

 

 

 

GPT Properties LLC

 

One Georgia Center, 600 West Peachtree Street

 

Atlanta

 

GA

 

--------------------------------------------------------------------------------


 

GPT Properties LLC

 

220 E. Bryan Street

 

Savannah

 

GA

 

 

 

 

 

 

 

GPT Properties LLC

 

2020 S. Arlington Heights Road

 

Arlington Heights

 

IL

 

 

 

 

 

 

 

GOV Intech LLC

 

6325 Digital Way

 

Indianapolis

 

IN

 

 

 

 

 

 

 

GOV Intech LLC

 

6650 Telecom Drive

 

Indianapolis

 

IN

 

 

 

 

 

 

 

GPT Properties Trust

 

6510 Telecom Drive

 

Indianapolis

 

IN

 

 

 

 

 

 

 

GPT Properties Trust

 

400 State Avenue

 

Kansas City

 

KS

 

 

 

 

 

 

 

GPT Properties Trust

 

251 Causeway Street

 

Boston

 

MA

 

 

 

 

 

 

 

GPT Realty Trust

 

75 Pleasant Street

 

Malden

 

MA

 

 

 

 

 

 

 

GPT Realty Trust

 

25 Newport Avenue

 

Quincy

 

MA

 

 

 

 

 

 

 

GPT Realty Trust

 

One Montvale Avenue

 

Stoneham

 

MA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

4201 Patterson Avenue

 

Baltimore

 

MD

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

20400 Century Boulevard

 

Germantown

 

MD

 

 

 

 

 

 

 

3300 75th Avenue LLC

 

3300 75th Avenue

 

Landover

 

MD

 

 

 

 

 

 

 

GPT Properties Trust

 

4700 River Road

 

Riverdale

 

MD

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

1401 Rockville Pike

 

Rockville

 

MD

 

 

 

 

 

 

 

GPT Properties Trust

 

6210, 6300, and 6322 Security Boulevard

 

Woodlawn

 

MD

 

 

 

 

 

 

 

GPT Properties Trust

 

6340 Security Boulevard

 

Woodlawn

 

MD

 

 

 

 

 

 

 

GPT Properties Trust

 

11411 and 11519 E. Jefferson Avenue

 

Detroit

 

MI

 

 

 

 

 

 

 

GPT Properties Trust

 

330 South Second Avenue

 

Minneapolis

 

MN

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

2645 and 2655 Long Lake Road

 

Roseville

 

MN

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

4241 and 4300 NE 34th Street

 

Kansas City

 

MO

 

 

 

 

 

 

 

GPT Properties Trust

 

10-12 Celina Drive

 

Nashua

 

NH

 

 

 

 

 

 

 

One State Street Square Urban Renewal L.L.C.

 

One State Street Square, 50 West State Street

 

Trenton

 

NJ

 

 

 

 

 

 

 

GPT Properties Trust

 

45 West Hanover Street, N Willow Street

 

Trenton

 

NJ

 

 

 

 

 

 

 

GPT Properties Trust

 

435 Montano Boulevard

 

Albuquerque

 

NM

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

130-138 Delaware Avenue

 

Buffalo

 

NY

 

 

 

 

 

 

 

GPT Properties Trust

 

5000 Corporate Court

 

Holtsville

 

NY

 

 

 

 

 

 

 

GPT Properties Trust

 

305 East 46th Street

 

New York

 

NY

 

 

 

 

 

 

 

GPT Properties Trust

 

55 North Robinson Avenue

 

Oklahoma City

 

OK

 

 

 

 

 

 

 

GPT Properties Trust

 

4600 25th Avenue

 

Salem

 

OR

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

110 Centerview Drive

 

Columbia

 

SC

 

 

 

 

 

 

 

GPT Properties Trust

 

101 Executive Center Drive

 

Columbia

 

SC

 

 

 

 

 

 

 

GPT Properties Trust

 

111 Executive Center Drive

 

Columbia

 

SC

 

 

 

 

 

 

 

GPT Properties Trust

 

One Memphis Place, 200 Jefferson Avenue

 

Memphis

 

TN

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

701 Clay Street

 

Waco

 

TX

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

5600 Columbia Pike

 

Falls Church

 

VA

 

--------------------------------------------------------------------------------


 

GPT Properties Trust

 

2721 Jefferson Davis Highway

 

Stafford

 

VA

 

 

 

 

 

 

 

GPT Properties Trust

 

2723 Jefferson Davis Highway

 

Stafford

 

VA

 

 

 

 

 

 

 

GPT Properties Trust

 

65 Bowdoin Street

 

South Burlington

 

VT

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

2420 Stevens Circle

 

Richland

 

WA

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

2430 Stevens Circle

 

Richland

 

WA

 

 

 

 

 

 

 

GPT Properties Trust

 

11050 West Liberty Drive

 

Milwaukee

 

WI

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

882 TJ Jackson Drive

 

Falling Waters

 

WV

 

 

 

 

 

 

 

Government Properties Income Trust LLC

 

5353 Yellowstone Road

 

Cheyenne

 

WY

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(f)

 

Title To Properties; Liens

 

Part II (Permitted Liens)

 

12795 W. Alameda Parkway, Lakewood, CO — GOV Lakewood Properties Trust (Assumed
January 15, 2010)

 

Deed of Trust and Security Agreement, dated as of January 29, 2001, by Alameda
NatPark LLC to Public Trustee of the County of Jefferson, State of Colorado for
the benefit of State Farm Life Insurance Company, and recorded February 2, 2001
as document no. F1178595 in Jefferson County, Colorado (Secured)

 

Assignment of Rents and Leases, dated as of January 29, 2001, by Alameda NatPark
LLC in favor of State Farm Life Insurance Company and recorded February 2, 2001
as document no. F1178596 in Jefferson County, Colorado (Secured)

 

Assumption Agreement and Modification of Loan Documents, dated as of January 15,
2010, among State Farm Life Insurance Company, Alameda NatPark LLC, GOV Lakewood
Properties Trust and Government Properties Income Trust and recorded January 15,
2010 as document no. 2010005002 in Jefferson County, Colorado (Secured)

 

3300 75th Avenue, Landover, MD — 3300 75th Avenue LLC (Assumed February 26,
2010)

 

Deed of Trust and Absolute Assignment of Rents and Leases and Security Agreement
(and Fixture Filing), dated as of July 31, 2006, between ACP/3300 75th Avenue
Associates LLC, Paul J. Beever and Mortgage Electronic Registration
Systems, Inc., as nominee for Wells Fargo Bank, National Association, filed in
Book 25710, Page 357 with the Clerk of the Circuit Court (Land Records) for
Prince George’s County, Maryland (Secured)

 

Assumption Agreement, dated as of February 26, 2010, by Bank of America,
National Association, as successor by merger to LaSalle Bank National
Association, as Trustee for Bear Sterns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass Through Certificates, Series 2006-PWR13, ACP/3300
75th Avenue Associates LLC and 3300 75th Avenue LLC, a Memorandum of which is
dated as of February 26, 2010 and filed in Book 31468, Page 193 with the Clerk
of the Circuit Court (Land Records) for Prince George’s County, Maryland
(Secured)

 

8900 Grand Oak Circle, Tampa, FL — GOV Grand Oak Properties Trust (Assumed
October 15, 2010)

 

Amended and Restated Mortgage, Security Agreement, Fixture Filing, Financing
Statement and Assignment of Leases and Rents given by Capital Realty Grand Oak,
LLC (formerly known as CRI Hidden River, LLC, a Florida limited liability
company (“CRI Hidden River”)), in favor of, and for the use and benefit of,
System Retirement Trust Fund, a trust fund organized under the laws of the State
of Colorado, as Mortgagee, dated as of February 2, 2009, and recorded in the
Public Records of Hillsborough County, Florida on February 3, 2009, as
Instrument No. 2009034983, Official Records Book 19078, Page 1950, as assigned
to CPL 8900 Grand Oak Circle LLC pursuant to the Assignment of Amended and
Restated Mortgage, Security Agreement, Fixture Filing, Financing Statement and
Assignment of Leases and Rents between System Retirement Trust Fund, a trust
fund organized under the laws of the State of Colorado and CPL 8900 Grand Oak
Circle LLC, dated as of January 1, 2010 and

 

--------------------------------------------------------------------------------


 

recorded in the Records on January 4, 2010, as Instrument No. 2010000270,
Official Records Book 19646, Page 1000, amending and restating (A) that certain
Mortgage, Security Agreement and Fixture Filing made by CRI Hidden River, to, in
favor of, and for the benefit of State Farm Bank, F.S.B., a Federal savings
bank, dated October 17, 2006, and recorded October 18, 2006, as Instrument
No. 2006503129, Official Records Book 17081, Page 1822, the Records, as assigned
from State Farm Bank, F.S.B., a Federal savings bank, to System Retirement Trust
Fund, a trust fund organized under the laws of the State of Colorado, pursuant
to that certain Assignment of Mortgage and Notes recorded in the Records on
February 3, 2009, as Instrument No. 2009034982, Official Records Book 19078,
Page 1944; and (B) that certain Assignment of Rents and Leases made by CRI
Hidden River to, in favor of and for the benefit of State Farm Bank, F.S.B., a
Federal savings bank, dated October 17, 2006, and recorded in the Records on
October 18, 2006, as Instrument No. 2006503130, Official Records Book 17081,
Page 1864, as assigned from State Farm Bank, F.S.B., a Federal savings bank, to
System Retirement Trust Fund, a trust fund organized under the laws of the State
of Colorado, pursuant to that certain Assignment of Mortgage and Notes recorded
in the Records on February 3, 2009, as Instrument No. 2009034982, Official
Records Book 19078, Page 1944 (Secured)

 

Assignment, Assumption and Release Agreement dated as of October 15, 2010, and
recorded on October 19, 2010 in the Public Records of Hillsborough County,
Florida, Official Records Book 20150, Page 54, by and among Capital Realty Grand
Oak, LLC, Donald Wallace, Ben Wacksman, GOV Grand Oak Properties Trust,
Government Properties Income Trust and CPL 8900 Grand Oak Circle LLC (Secured)

 

6325 Digital Way and 6650 Telecom Drive, Indianapolis, IN — GOV Intech LLC
(Assumed October 15, 2011)

 

Mortgage and Security Agreement, by Romanek Indianapolis A LLC, to and in favor
of Nomura Credit & Capital, Inc., dated October 5, 2005, and recorded on
October 20, 2005 as Instrument No. 2005-0173908 in Marion County, Indiana, as
amended by that certain Amendment to Mortgage and Security Agreement, dated as
of November 11, 2005, by Romanek Indianapolis A LLC, in favor of Nomura Credit &
Capital, Inc. and recorded on November 23, 2005 as Instrument No. 2005-0193766
in Marion County, Indiana, as affected by that certain Modification Agreement,
dated as of December 2, 2005, and recorded on December 22, 2005, as Instrument
No. 2005-0209492, as assigned to LaSalle Bank, National Association, as Trustee
for the J.P. Morgan Chase Commercial Mortgage Securities Corp. Commercial
Mortgage Pass-Through Certificates, Series 2005-LDP5 pursuant to that Assignment
of Mortgage and Security Agreement, dated as of May 18, 2006, and recorded
June 1, 2006 as Instrument No. 2006-81172 in Marion County, Indiana, and by
assignment, dated as of December 28, 2005, and recorded November 2, 2006 as
Instrument No. 2006-169721 in Marion County, Indiana, as affected by that
Assignment of Mortgage and Security Agreement and Other Loan Documents, dated
October 14, 2011, from Bank of America, N.A., as Trustee, successor by merger to
LaSalle Bank, National Association, as Trustee for the J.P. Morgan Chase
Commercial Mortgage Securities Corp. Commercial Mortgage Pass-Through
Certificates, Series 2005-LDP5, as collateral agent, for the benefit of the
holder or holders of Note A and Note B and their respective successors and
assigns, recorded October 25, 2011 as Instrument No. 201100096643 in Marion
County, Indiana (secured)

 

Assignment of Leases and Rents, dated as of October 5, 2005, by Romanek
Indianapolis A LLC, in favor of Nomura Credit & Capital, Inc., and recorded on
October 20, 2005 as Instrument No. 2005-0173909 in Marion County, Indiana, as
assigned by that certain Assignment of Leases and Rents, dated as of May 18,
2006, in favor of LaSalle Bank, National Association, as Trustee for the J.P.
Morgan Chase Commercial Mortgage Securities Corp. Commercial Mortgage
Pass-Through Certificates, Series 2005-LDP5, recorded June 1, 2006 as Instrument
No. 2006-0081173 in Marion County, Indiana, as affected by that Assignment of
Assignment of Leases and Rents, dated October 14, 2011, from Bank of America,
N.A., as Trustee, successor by merger to LaSalle Bank, National Association, as
Trustee for the J.P. Morgan Chase

 

--------------------------------------------------------------------------------


 

Commercial Mortgage Securities Corp. Commercial Mortgage Pass-Through
Certificates, Series 2005-LDP5, as collateral agent, for the benefit of the
holder or holders of Note A and Note B and their respective successors and
assigns, recorded October 25, 2011 as Instrument No. 201100096644 in Marion
County, Indiana (secured)

 

Assumption and Release Agreement, dated as of October 14, 2011, and recorded on
October 25, 2011 as Instrument No. 201100096645 by the Marion County Recorder in
Marion County, Indiana, by and among Romanek Indianapolis A LLC, GOV Intech LLC,
U.S. Bank National Association, as Trustee for the registered holders of J.P.
Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage
Pass-Through Certificates, Series 2005-LDP5, Marvin Romanek and Government
Properties Income Trust (secured)

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(g)(1)

 

Indebtedness and Guaranties

 

Credit Agreement dated as of October 28, 2010, among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and each of the other
financial institutions initially a signatory thereto.

 

Guaranty Agreement, dated as of October 28, 2010, from each of Government
Properties Income Trust LLC, GPT Properties Trust, GPT Properties LLC, GOV
Lakewood Properties Trust, GOV Grand Oak Properties Trust and GPT Realty Trust
to Wells Fargo Bank, National Association.

 

First Amendment to Credit Agreement, dated as of October 18, 2011, by and among
the Borrower, Wells Fargo Bank, National Association, as Administrative Agent,
Bank of America, N.A., as Syndication Agent, and the other parties thereto.

 

12795 W. Alameda Parkway, Lakewood, CO — GOV Lakewood Properties Trust (Assumed
January 15, 2010)

 

Promissory Note, dated as of January 29, 2001, from Alameda NatPark LLC to State
Farm Life Insurance Company (Secured) ($9,210,132)

 

Deed of Trust and Security Agreement, dated as of January 29, 2001, by Alameda
NatPark LLC to Public Trustee of the County of Jefferson, State of Colorado for
the benefit of State Farm Life Insurance Company, and recorded February 2, 2001
as document no. F1178595 in Jefferson County, Colorado (Secured) ($9,210,132)

 

Assumption Agreement and Modification of Loan Documents, dated as of January 15,
2010, among State Farm Life Insurance Company, Alameda NatPark LLC, GOV Lakewood
Properties Trust and Government Properties Income Trust and recorded January 15,
2010 as document no. 2010005002 in Jefferson County, Colorado (Secured)
($9,210,132)

 

Guaranty Agreement, dated as of January 15, 2010, from Government Properties
Income Trust to State Farm Life Insurance Company (Secured) ($9,210,132)

 

3300 75th Avenue, Landover, MD — 3300 75th Avenue LLC (Assumed February 26,
2010)

 

Promissory Note Secured by Security Instrument, dated as of July 31, 2006, from
ACP/3300 75th Avenue Association LLC to Wells Fargo Bank, National Association
(Secured) ($24,713,046)

 

Deed of Trust and Absolute Assignment of Rents and Leases and Security Agreement
(and Fixture Filing), dated as of July 31, 2006, between ACP/3300 75th Avenue
Associates LLC, Paul J. Beever and Mortgage Electronic Registration
Systems, Inc., as nominee for Wells Fargo Bank, National Association, filed in
Book 25710, Page 357 with the Clerk of the Circuit Court (Land Records) for
Prince George’s County, Maryland (Secured) ($24,713,046)

 

Assumption Agreement, dated as of February 26, 2010, by Bank of America,
National Association, as successor by merger to LaSalle Bank National
Association, as Trustee for Bear Sterns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass Through Certificates, Series 2006-PWR13, ACP/3300
75th Avenue Associates LLC and 3300 75th Avenue LLC, a Memorandum of which is
dated

 

--------------------------------------------------------------------------------


 

as of February 26, 2010 and filed in Book 31468, Page 193 with the Clerk of the
Circuit Court (Land Records) for Prince George’s County, Maryland (Secured)
($24,713,046)

 

Limited Guaranty, dated as of February 26, 2010, from Government Properties
Income Trust to Bank of America, National Association, as successor by Merger to
LaSalle Bank National Association, as Trustee for the registered holders of Bear
Stearns Commercial Mortgage Securities Inc., Mortgage Pass-Through Certificates,
Series 2006-PWR-13 (Secured) ($24,713,046)

 

8900 Grand Oak Circle, Tampa, FL — GOV Grand Oak Properties Trust (Assumed
October 15, 2010)

 

Consolidated, Amended and Restated Promissory Note, dated as of February 2,
2009, made by Capital Realty Grand Oak, LLC to the order of the System
Retirement Trust Fund (Secured) ($9,554,583)

 

Amended and Restated Mortgage, Security Agreement, Fixture Filing, Financing
Statement and Assignment of Leases and Rents given by Capital Realty Grand Oak,
LLC (formerly known as CRI Hidden River, LLC, a Florida limited liability
company (“CRI Hidden River”)), in favor of, and for the use and benefit of,
System Retirement Trust Fund, a trust fund organized under the laws of the State
of Colorado, as Mortgagee, dated as of February 2, 2009, and recorded in the
Public Records of Hillsborough County, Florida on February 3, 2009, as
Instrument No. 2009034983, Official Records Book 19078, Page 1950, as assigned
to CPL 8900 Grand Oak Circle LLC pursuant to the Assignment of Amended and
Restated Mortgage, Security Agreement, Fixture Filing, Financing Statement and
Assignment of Leases and Rents between System Retirement Trust Fund, a trust
fund organized under the laws of the State of Colorado and CPL 8900 Grand Oak
Circle LLC, dated as of January 1, 2010 and recorded in the Records on
January 4, 2010, as Instrument No. 2010000270, Official Records Book 19646,
Page 1000, amending and restating (A) that certain Mortgage, Security Agreement
and Fixture Filing made by CRI Hidden River, to, in favor of, and for the
benefit of State Farm Bank, F.S.B., a Federal savings bank, dated October 17,
2006, and recorded October 18, 2006, as Instrument No. 2006503129, Official
Records Book 17081, Page 1822, the Records, as assigned from State Farm Bank,
F.S.B., a Federal savings bank, to System Retirement Trust Fund, a trust fund
organized under the laws of the State of Colorado, pursuant to that certain
Assignment of Mortgage and Notes recorded in the Records on February 3, 2009, as
Instrument No. 2009034982, Official Records Book 19078, Page 1944; and (B) that
certain Assignment of Rents and Leases made by CRI Hidden River to, in favor of
and for the benefit of State Farm Bank, F.S.B., a Federal savings bank, dated
October 17, 2006, and recorded in the Records on October 18, 2006, as Instrument
No. 2006503130, Official Records Book 17081, Page 1864, as assigned from State
Farm Bank, F.S.B., a Federal savings bank, to System Retirement Trust Fund, a
trust fund organized under the laws of the State of Colorado, pursuant to that
certain Assignment of Mortgage and Notes recorded in the Records on February 3,
2009, as Instrument No. 2009034982, Official Records Book 19078, Page 1944
(Secured) ($9,554,583)

 

Assignment, Assumption and Release Agreement dated as of October 15, 2010, and
recorded on October 19, 2010 in the Public Records of Hillsborough County,
Florida, Official Records Book 20150, Page 54, by and among Capital Realty Grand
Oak, LLC, Donald Wallace, Ben Wacksman, GOV Grand Oak Properties Trust,
Government Properties Income Trust and CPL 8900 Grand Oak Circle LLC (Secured)
($9,554,583)

 

Guaranty Agreement, dated as of October 15, 2010, from Government Properties
Income Trust to CPL 8900 Grand Oak Circle LLC (Secured) ($9,554,583)

 

--------------------------------------------------------------------------------


 

6325 Digital Way and 6650 Telecom Drive, Indianapolis, IN — GOV Intech LLC
(Assumed October 15, 2011)

 

Promissory Note, dated as of October 5, 2005, from Romanek Indianapolis A LLC to
Nomura Credit & Capital, Inc., as affected by that certain Modification
Agreement, dated as of December 2, 2005, and recorded on December 22, 2005 as
Instrument No. 2005-0209492 (secured) ($49,292,062)

 

Mortgage and Security Agreement, by Romanek Indianapolis A LLC, to and in favor
of Nomura Credit & Capital, Inc., dated October 5, 2005, and recorded on
October 20, 2005 as Instrument No. 2005-0173908 in Marion County, Indiana, as
amended by that certain Amendment to Mortgage and Security Agreement, dated as
of November 11, 2005, by Romanek Indianapolis A LLC, in favor of Nomura Credit &
Capital, Inc. and recorded on November 23, 2005 as Instrument No. 2005-0193766
in Marion County, Indiana, as affected by that certain Modification Agreement,
dated as of December 2, 2005, and recorded on December 22, 2005, as Instrument
No. 2005-0209492, as assigned to LaSalle Bank, National Association, as Trustee
for the J.P. Morgan Chase Commercial Mortgage Securities Corp. Commercial
Mortgage Pass-Through Certificates, Series 2005-LDP5 pursuant to that Assignment
of Mortgage and Security Agreement, dated as of May 18, 2006, and recorded
June 1, 2006 as Instrument No. 2006-81172 in Marion County, Indiana, and by
assignment, dated as of December 28, 2005, and recorded November 2, 2006 as
Instrument No. 2006-169721 in Marion County, Indiana, as affected by that
Assignment of Mortgage and Security Agreement and Other Loan Documents, dated
October 14, 2011, from Bank of America, N.A., as Trustee, successor by merger to
LaSalle Bank, National Association, as Trustee for the J.P. Morgan Chase
Commercial Mortgage Securities Corp. Commercial Mortgage Pass-Through
Certificates, Series 2005-LDP5, as collateral agent, for the benefit of the
holder or holders of Note A and Note B and their respective successors and
assigns, recorded October 25, 2011 as Instrument No. 201100096643 in Marion
County, Indiana (secured) ($49,292,062)

 

Assumption and Release Agreement, dated as of October 14, 2011, and recorded on
October 25, 2011 as Instrument No. 2011-0096645 by the Marion County Recorder in
Marion County, Indiana, by and among Romanek Indianapolis A LLC, GOV Intech LLC,
U.S. Bank National Association, as Trustee for the registered holders of J.P.
Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage
Pass-Through Certificates, Series 2005-LDP5, Marvin Romanek and Government
Properties Income Trust (secured) ($49,292,062)

 

Indemnity and Guaranty Agreement, dated as of October 14, 2011, by Government
Properties Income Trust to U.S. Bank National Association, as Trustee for the
registered holders of J.P. Morgan Chase Commercial Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2005-LDP5 (secured)
($49,292,062)

 

--------------------------------------------------------------------------------

(1)  Amounts stated in Schedule 6.1(g) represent the unpaid principal balance as
of December 31, 2011.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(h)

 

Material Contracts

 

1.                                       Transaction Agreement, dated June 8,
2009, between the Borrower and CommonWealth REIT (f/k/a HRPT Properties Trust).

 

2.                                       Credit Agreement dated as of
October 28, 2010, among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and each of the other financial institutions initially a
signatory thereto.

 

3.                                       First Amendment to Credit Agreement,
dated as of October 18, 2011, by and among the Borrower, Wells Fargo Bank,
National Association, as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and the other parties thereto.

 

4.                                       Amended and Restated Business
Management Agreement, dated as of October 31, 2011, between the Borrower and
Reit Management & Research LLC.

 

5.                                       Amended and Restated Property
Management Agreement, dated as of January 11, 2011, between the Borrower and
Reit Management & Research LLC.

 

6.                                       Lease for 5045 East Butler Avenue,
Fresno, California, between the Borrower and the United States of America
(through the General Services Administration), dated November 28, 2001, as
amended and as renewed for a 10-year period on December 1, 2011.

 

7.                                       Amended and Restated Shareholders
Agreement, dated December 16, 2009, among the Borrower, Affiliates Insurance
Company, Five Star Quality Care, Inc., Hospitality Properties Trust,
CommonWealth REIT (f/k/a HRPT Properties Trust), Senior Housing Properties
Trust, TravelCenters of America LLC and Reit Management & Research LLC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(s)

 

Affiliate Transactions

 

1.               Transaction Agreement, dated June 8, 2009, by and between the
Borrower and CommonWealth REIT (f/k/a HRPT Properties Trust).

 

2.               Amended and Restated Business Management Agreement, dated as of
October 31, 2011, between the Borrower and Reit Management & Research LLC.

 

3.               Amended and Restated Property Management Agreement, dated as of
January 11, 2011, between the Borrower and Reit Management & Research LLC.

 

4.               Property Management Agreement, dated as of January 15, 2010, by
and between GOV Lakewood Properties Trust and Reit Management & Research LLC
(12795 W. Alameda Parkway, Lakewood, CO).

 

5.               Property Management Agreement, dated as of February 26, 2010,
by and between 3300 75th Avenue LLC and Reit Management & Research LLC (3300 75
th Avenue, Landover, MD).

 

6.               Property Management Agreement, dated as of October 15, 2010, by
and between GOV Grand Oak Properties Trust and Reit Management & Research LLC
(8900 Grand Oak Circle, Tampa, FL).

 

7.               Property Management Agreement, dated as of October 14, 2011, by
and between GOV Intech LLC and Reit Management & Research LLC (6325 Digital Way
and 6650 Telecom Drive, Indianapolis, IN).

 

8.               Amended and Restated Shareholders Agreement, dated December 16,
2009, among the Borrower, Affiliates Insurance Company, Five Star Quality
Care, Inc., Hospitality Properties Trust, CommonWealth REIT (f/k/a HRPT
Properties Trust), Senior Housing Properties Trust, TravelCenters of America LLC
and Reit Management & Research LLC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(z)

 

Unencumbered Assets; Unencumbered Mortgage Notes

 

Part I (Unencumbered Assets)

 

OWNER

 

STREET

 

CITY

 

STATE

 

 

 

 

 

 

 

GPT Properties Trust

 

131 Clayton Street

 

Montgomery

 

AL

Government Properties Income Trust LLC

 

201 E. Indianola Avenue

 

Phoenix

 

AZ

GPT Properties Trust

 

711 14th Avenue

 

Safford

 

AZ

GPT Properties Trust

 

3285 E. Hemisphere Loop

 

Tucson

 

AZ

Government Properties Income Trust LLC

 

5045 East Butler Avenue

 

Fresno

 

CA

GPT Properties Trust

 

915 L Street

 

Sacramento

 

CA

GPT Properties Trust

 

9800 Goethe Road

 

Sacramento

 

CA

GPT Properties Trust

 

9815 Goethe Road

 

Sacramento

 

CA

Government Properties Income Trust LLC

 

4560 Viewridge Avenue

 

San Diego

 

CA

Government Properties Income Trust LLC

 

9797 Aero Drive

 

San Diego

 

CA

Government Properties Income Trust LLC

 

9174 Sky Park Centre

 

San Diego

 

CA

GPT Properties Trust

 

4181 Ruffin Road

 

San Diego

 

CA

Government Properties Income Trust LLC

 

16194 West 45th Drive

 

Golden

 

CO

Government Properties Income Trust LLC

 

7201 West Mansfield Avenue

 

Lakewood

 

CO

Government Properties Income Trust LLC

 

7301 West Mansfield Avenue

 

Lakewood

 

CO

Government Properties Income Trust LLC

 

7401 West Mansfield Avenue

 

Lakewood

 

CO

Government Properties Income Trust LLC

 

20 Massachusetts Avenue NW

 

Washington

 

DC

GPT Properties Trust

 

625 Indiana Avenue NW

 

Washington

 

DC

GPT Properties Trust

 

7850 SW 6th Court

 

Plantation

 

FL

Government Properties Income Trust LLC

 

12 Executive Park Drive

 

Atlanta

 

GA

Government Properties Income Trust LLC

 

1 Corporate Boulevard

 

Atlanta

 

GA

Government Properties Income Trust LLC

 

8 Corporate Boulevard

 

Atlanta

 

GA

Government Properties Income Trust LLC

 

10 Corporate Boulevard

 

Atlanta

 

GA

Government Properties Income Trust LLC

 

11 Corporate Boulevard

 

Atlanta

 

GA

Government Properties Income Trust LLC

 

12 Corporate Boulevard

 

Atlanta

 

GA

GPT Properties LLC

 

One Georgia Center, 600 West Peachtree Street

 

Atlanta

 

GA

 

--------------------------------------------------------------------------------


 

GPT Properties LLC

 

220 E. Bryan Street

 

Savannah

 

GA

GPT Properties LLC

 

2020 S. Arlington Heights Road

 

Arlington Heights

 

IL

GPT Properties Trust

 

6510 Telecom Drive

 

Indianapolis

 

IN

GPT Properties Trust

 

400 State Avenue

 

Kansas City

 

KS

GPT Properties Trust

 

251 Causeway Street

 

Boston

 

MA

GPT Realty Trust

 

75 Pleasant Street

 

Malden

 

MA

GPT Realty Trust

 

25 Newport Avenue

 

Quincy

 

MA

GPT Realty Trust

 

One Montvale Avenue

 

Stoneham

 

MA

Government Properties Income Trust LLC

 

4201 Patterson Avenue

 

Baltimore

 

MD

Government Properties Income Trust LLC

 

20400 Century Boulevard

 

Germantown

 

MD

GPT Properties Trust

 

4700 River Road

 

Riverdale

 

MD

Government Properties Income Trust LLC

 

1401 Rockville Pike

 

Rockville

 

MD

GPT Properties Trust

 

6210, 6300, and 6322 Security Boulevard

 

Woodlawn

 

MD

GPT Properties Trust

 

6340 Security Boulevard

 

Woodlawn

 

MD

GPT Properties Trust

 

11411 and 11519 E. Jefferson Avenue

 

Detroit

 

MI

GPT Properties Trust

 

330 South Second Avenue

 

Minneapolis

 

MN

Government Properties Income Trust LLC

 

2645 and 2655 Long Lake Road

 

Roseville

 

MN

Government Properties Income Trust LLC

 

4241 and 4300 NE 34th Street

 

Kansas City

 

MO

GPT Properties Trust

 

10-12 Celina Drive

 

Nashua

 

NH

One State Street Square Urban Renewal L.L.C.

 

One State Street Square, 50 West State Street

 

Trenton

 

NJ

GPT Properties Trust

 

45 West Hanover Street, N Willow Street

 

Trenton

 

NJ

GPT Properties Trust

 

435 Montano Boulevard

 

Albuquerque

 

NM

Government Properties Income Trust LLC

 

130-138 Delaware Avenue

 

Buffalo

 

NY

GPT Properties Trust

 

5000 Corporate Court

 

Holtsville

 

NY

GPT Properties Trust

 

305 East 46th Street

 

New York

 

NY

GPT Properties Trust

 

55 North Robinson Avenue

 

Oklahoma City

 

OK

GPT Properties Trust

 

4600 25th Avenue

 

Salem

 

OR

Government Properties Income Trust LLC

 

110 Centerview Drive

 

Columbia

 

SC

GPT Properties Trust

 

101 Executive Center Drive

 

Columbia

 

SC

GPT Properties Trust

 

111 Executive Center Drive

 

Columbia

 

SC

GPT Properties Trust

 

One Memphis Place, 200 Jefferson Avenue

 

Memphis

 

TN

Government Properties Income Trust LLC

 

701 Clay Street

 

Waco

 

TX

Government Properties Income Trust LLC

 

5600 Columbia Pike

 

Falls Church

 

VA

GPT Properties Trust

 

2721 Jefferson Davis Highway

 

Stafford

 

VA

GPT Properties Trust

 

2723 Jefferson Davis Highway

 

Stafford

 

VA

 

--------------------------------------------------------------------------------


 

GPT Properties Trust

 

65 Bowdoin Street

 

South Burlington

 

VT

Government Properties Income Trust LLC

 

2420 Stevens Circle

 

Richland

 

WA

Government Properties Income Trust LLC

 

2430 Stevens Circle

 

Richland

 

WA

GPT Properties Trust

 

11050 West Liberty Drive

 

Milwaukee

 

WI

Government Properties Income Trust LLC

 

882 TJ Jackson Drive

 

Falling Waters

 

WV

Government Properties Income Trust LLC

 

5353 Yellowstone Road

 

Cheyenne

 

WY

 

Part II (Unencumbered Mortgage Notes)

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](1) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](2) hereunder are several and not joint.](3) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(2)  Select as appropriate.

 

(3)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower:

 

Government Properties Income Trust

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as Administrative Agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

That certain Term Loan Agreement dated as of [       ], 2012, by and among
Government Properties Income Trust, the financial institutions party thereto and
their assignees under Section 12.6 thereof, and Wells Fargo Bank, National
Association, as Administrative Agent.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned(4)

 

Aggregate Amount
of Loans for all
Lenders

 

Amount of
Loans Assigned

 

Percentage
Assigned of
Loans

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.

 

Trade Date:

 

 

](5)

 

--------------------------------------------------------------------------------

(4)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

 

(5)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                                      , 20      [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](6) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](7)

 

 

 

[GOVERNMENT PROPERTIES INCOME TRUST]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](8)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(7)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

(8)  To be added only if the consent of the other parties is required by the
terms of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.6 (b) of the Credit Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

A-5

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY (this “Guaranty”) dated as of January [     ], 2012, executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of January [    ], 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Government Properties Income Trust, a real estate investment trust organized
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.6. thereof
(collectively, the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the Lenders (the Administrative
Agent and the Lenders, each individually, a “Guarantied Party”, and
collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Administrative Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the
Administrative Agent and the Lenders on the terms and conditions contained
herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including without limitation, the repayment of all principal
of the Loans and the payment of all interest, Fees, charges, reasonable
attorneys’ fees and other amounts and fees payable to any Lender or the
Administrative Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or

 

B-1

--------------------------------------------------------------------------------


 

substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the
Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder, and (d) all other
Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral, if any, securing any of the Guarantied
Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or

 

B-2

--------------------------------------------------------------------------------


 

any other Person, or any action taken with respect to this Guaranty by any
trustee or receiver, or by any court, in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

 

(h)           any application of sums paid by the Borrower, any Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan party or any other Person
against the Administrative Agent or any Lender;

 

(k)           any change in corporate existence, structure or ownership of the
Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral, if any, securing any of the Guarantied Obligations; (d) release any
Loan Party or other Person liable in any manner for the payment or collection of
the Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Administrative Agent shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

B-3

--------------------------------------------------------------------------------


 

Section 6.  Covenants.  Each Guarantor will perform and comply with all
covenants applicable to such Guarantor, or which the Borrower is required to
cause such Guarantor to comply with under the terms of the Credit Agreement or
any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

B-4

--------------------------------------------------------------------------------


 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent in its sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender
or such Participant or any affiliate of the Administrative Agent, such Lender or
such Participant to or for the credit or the account of such Guarantor against
and on account of any of the Guarantied Obligations, although such obligations
shall be contingent or unmatured.  Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”.  Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other

 

B-5

--------------------------------------------------------------------------------


 

circumstances bearing upon the risk of nonpayment of any of the Guarantied
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that neither  the Administrative Agent
nor any other Guarantied Party shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY.

 

(b)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY.  EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

 

B-6

--------------------------------------------------------------------------------


 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations arising
under or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the amounts and other matters set forth
therein.  The failure of the Administrative Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement and all Specified Derivatives Contracts in
accordance with their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent or any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its rights or obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7.
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at

 

B-7

--------------------------------------------------------------------------------


 

its address set forth below its signature hereto, (b) to the Administrative
Agent or any other Guarantied Party at its respective address for notices
provided for in the Credit Agreement or Specified Derivatives Contract, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, IF ANY, NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH
GUARANTOR.  ALL PERSONS DEALING WITH SUCH GUARANTOR IN ANY WAY, SHALL LOOK ONLY
TO THE ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability.    Neither the Administrative Agent nor
any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by thereby.

 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 31.  Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor;   (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up

 

B-8

--------------------------------------------------------------------------------


 

or composition for adjustment of debts, whether now or hereafter in effect, is
commenced relating to any Guarantor; (iv) any Guarantor is adjudicated insolvent
or bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) any Guarantor
makes a general assignment for the benefit of creditors; (vii) any Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) any Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) any Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by any Guarantor for the purpose of effecting
any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o Government Properties Income Trust

 

Two Newton Place

 

255 Washington Street

 

Suite 300

 

Newton, Massachusetts 02458

 

Attention: Chief Financial Officer

 

Telecopier:

(617) 219-1440

 

Telephone:

(617) 796-8267

 

B-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                      ,     , executed and
delivered by                            , a                     (the “New
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Term Loan Agreement dated as of January [    ], 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Government Properties Income Trust, a real estate
investment trust organized under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto, for its benefit and the benefit of the Lenders (the Administrative
Agent, the Lenders and the Specified Derivatives Providers, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts;

 

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, New Guarantor is willing
to guarantee the Borrower’s obligations to the Administrative Agent and the
Lenders the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of January [     ], 2012 (as amended,
restated or otherwise modified from time to time, the “Guaranty”), made by the
Guarantors party thereto in favor of the Administrative Agent, for its benefit
and the benefit of the other Guarantied Parties, and assumes all obligations of
a “Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-11

--------------------------------------------------------------------------------


 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

B-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

Address for Notices:

 

 

 

c/o Government Properties Income Trust

 

Two Newton Place

 

255 Washington Street

 

Suite 300

 

Newton, Massachusetts 02458

 

Attention: Chief Financial Officer

 

Telecopier:

(617) 219-1440

 

Telephone:

(617) 796-8267

 

 

Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                     , 2010

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts  02110

Attention: Frederick G. Bright, Vice President

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of
January [      ], 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Government Properties
Income Trust, a real estate investment trust organized under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Loans to
the Borrower in an aggregate amount equal to $[          ].

 

2.                                       The Borrower requests that such Loans
be made available to the Borrower on                       , 2012.

 

3.                                       The Borrower hereby requests that such
Loans be of the following Type:

 

¨        Base Rate Loans in an amount equal to $

 

¨                        LIBOR Loans in an amount equal to
$                          , with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨        7 days

¨        one month

¨        three months

¨        six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default exists or would
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct on and as of the date of the making
of such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Credit Agreement.  In addition, the Borrower certifies to

 

C-1

--------------------------------------------------------------------------------


 

the Administrative Agent and the Lenders that all conditions to the making of
the requested Loans contained in Article V. of the Credit Agreement will have
been satisfied at the time such Loans are made.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

               , 20    

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts  02110

Attention: Frederick G. Bright, Vice President

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of
January [     ], 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Government Properties
Income Trust, a real estate investment trust organized under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

1.                                       The requested date of such Continuation
is                       , 20      .

 

2.                                       The aggregate principal amount of the
Loans subject to the requested Continuation is $                      and the
portion of such principal amount subject to such Continuation is
$                                    .

 

3.                                       The current Interest Period for the
portion of the Loans subject to such Continuation ends on                   ,
20    .

 

4.                                       The duration of the new Interest Period
for the portion of Loans subject to such Continuation is:

 

[Check one box only]

 

¨                  7 days

¨                  one month

¨                  three months

¨                  six months

 

[Continued on next page]

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, are and shall be true and correct on and as of the date
of such Continuation with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Credit Agreement.

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                , 20    

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts  02110

Attention: Frederick G. Bright, Vice President

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of
January [    ], 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Government Properties
Income Trust, a real estate investment trust organized under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                       The requested date of such Conversion
is                            , 20     .

 

2.                                       The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

¨                  Base Rate Loan

¨                  LIBOR Loan

 

3.                                       The aggregate principal amount of the
portion of the Loans subject to the requested Conversion is
$                           and the portion of such principal amount subject to
such Conversion is $                                 .

 

E-1

--------------------------------------------------------------------------------


 

4.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨            Base Rate Loan

¨            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨            7 days

¨            one month

¨            three months

¨            six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, are and shall be true and correct on and as of the date
of such Conversion with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Credit Agreement.

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTE

 

$

, 2012

 

FOR VALUE RECEIVED, the undersigned, GOVERNMENT PROPERTIES INCOME TRUST, a real
estate investment trust organized under the laws of the State of Maryland (the
“Borrower”), hereby unconditionally promises to pay to the order of
                             (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, NorthStar East Building, 608 2nd Avenue
South, Minneapolis, Minnesota 55402, or at such other address as may be
specified by the Administrative Agent to the Borrower, the principal sum of
               AND       /100 DOLLARS ($                     ), or such lesser
amount as may be the then outstanding and unpaid balance of the Loan made by the
Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement.

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Note is one of the “Notes” referred to in the Term Loan Agreement dated as
of January [    ], 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.6.
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof.  Capitalized terms
used herein and not defined herein shall have the respective meanings given to
such terms in the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of the Loan by the Lender to the Borrower in the
principal amount first above mentioned, (b) permits the prepayment of the Loans
by the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Loans upon the occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signature on next page]

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

x NEW  o REPLACE PREVIOUS DESIGNATION   o  ADD   o   CHANGE  o  DELETE LINE
NUMBER               o INITIAL LOAN DISBURSEMENT

 

The following representatives (“Authorized Representatives”) of Government
Properties Income Trust (“Borrower”) are authorized to request the disbursement
of loan proceeds and initiate funds transfers for Loan Number 1006408 (“Loan”)
in the original principal amount of $350,000,000.00 (“Loan Amount”) evidenced by
that certain Term Loan Agreement, dated January      , 2012 (“Loan Agreement”),
between Wells Fargo Bank, N.A., as Administrative Agent, (“Lender”) and
Borrower.  Lender is authorized to rely on this Transfer Authorizer Designation
form until it has received a new Transfer Authorizer Designation form signed by
Borrower, even in the event that any or all of the foregoing information may
have changed.  The maximum amount of the initial disbursement of any Loan
proceeds (“Initial Loan Disbursement”) and the maximum amount of each subsequent
disbursement of any Loan proceeds (each a “Subsequent Loan Disbursement”) are
set forth below:

 

 

 

Name

 

Title

 

Maximum Initial
Loan
Disbursement
Amount(1)

 

Maximum
Subsequent Loan
Disbursement
Amount(1)

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

 

INITIAL LOAN DISBURSEMENT AUTHORIZATION

 

o            Applicable for Wire Transfer.  Lender is hereby authorized to
accept wire transfer instructions for the Initial Loan Disbursement from
                      (i.e. specify title/escrow company), which instructions
are to be delivered, via fax, email, or letter, to Lender.  Said instructions
shall include the Borrower’s Name; Title/Escrow #                    and/or Loan
#          ; the person/entity to receive the Initial Loan Disbursement
(“Receiving Party”);  the Receiving Party’s full account name; Receiving Party’s
account number at the receiving bank (“Receiving Bank”); Receiving Bank’s (ABA)
routing number; city and state of the Receiving Bank; and the amount of the
Initial Loan Disbursement (not to exceed the Maximum Initial Loan Disbursement
Amount set forth above).

 

o            Applicable for Deposit into Deposit Account. Lender is hereby
authorized to accept deposit instructions for the Initial Loan Disbursement from
an Authorized Representative of Borrower to be delivered, via fax, email, or
letter, to Lender for deposit into deposit account #               

 

G-1

--------------------------------------------------------------------------------


 

(“Deposit Account”) held at                             .  Said instructions
shall include: the Borrower’s name; Title/Escrow #                  and/or Loan
#                   ; the Deposit Account name; the Deposit Account number; the
ABA routing number of the bank where the Deposit Account is held; city and state
of the bank where the Deposit Account is held; and the amount of the Initial
Loan Disbursement (not to exceed the Maximum Initial Loan Disbursement Amount.)

 

SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION

 

o            Not Applicable

 

o            Applicable for Wire Transfer.  Lender is hereby authorized to
accept wire transfer instructions for the Subsequent Loan Disbursement from
                            (i.e. specify title/escrow company), which
instructions are to be delivered, via fax, email, or letter, to Lender.  Said
instructions shall include the Borrower’s Name; Title/Escrow
#                 and/or Loan #             ; the person/entity to receive the
Subsequent Loan Disbursement (“Receiving Party”);  the Receiving Party’s full
account name; Receiving Party’s account number at the receiving bank (“Receiving
Bank”); Receiving Bank’s (ABA) routing number; city and state of the Receiving
Bank; and the amount of the Subsequent Loan Disbursement (not to exceed the
Maximum Subsequent Loan Disbursement Amount set forth above).

 

o            Applicable for Deposit into Deposit Account. Lender is hereby
authorized to accept deposit instructions for any Subsequent Loan Disbursement
from an Authorized Representative of Borrower to be delivered, via fax, email,
or letter, to Lender for deposit into deposit account
#                    (“Deposit Account”) held at                        .  Said
instructions shall include: the Borrower’s name; Title/Escrow
#                              (if applicable) and/or Loan
#                     ; the Deposit Account name; the Deposit Account number;
the ABA routing number of the bank where the Deposit Account is held; city and
state of the bank where the Deposit Account is held; and the amount of the
Subsequent Loan Disbursement (not to exceed the Maximum Subsequent Loan
Disbursement Amount).

 

Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by Lender in accordance with the title/escrow company or Authorized
Representative instructions shall be governed by this Transfer Authorizer
Designation form and any other Loan Documents (as defined in the Loan
Agreement).  Lender shall not be further required to confirm said disbursement
instructions received from title/escrow company or Authorized Representative
with Borrower.  This Transfer Authorizer Designation form is in effect until
EXPIRATION DATE OF AUTHORIZATION after which time a new authorization request
shall be required.  Borrower shall instruct title/escrow company and/or
Authorized Representative, via a separate letter, to deliver said disbursement
instructions in writing, directly to Lender at its address set forth in that
certain Section of the Loan Agreement entitled Notices.  Borrower also hereby
authorizes Lender to attach a copy of the written disbursement instructions to
this Transfer Authorizer Designation form upon receipt of said instructions.

 

Beneficiary Bank and Account Holder Information

 

1. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

Borrower Name:

 

Title/Escrow Number:

 

G-2

--------------------------------------------------------------------------------


 

Loan Number:

 

Transfer/Deposit Funds to (Receiving Party Account Name):

 

Receiving Party Deposit Account Number:

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

 

Disbursement  Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

 

Further Credit Information/Instructions:

 

2.   INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT

 

Borrower Name:

 

Title/Escrow Number:

 

Loan Number:

 

Transfer/Deposit Funds to (Receiving Party Account Name):

 

Receiving Party Deposit Account Number:

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

 

Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

 

Further Credit Information/Instructions:

 

3.            SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

Borrower Name:

 

Title/Escrow Number:

 

Loan Number:

 

Transfer/Deposit Funds to (Receiving Party Account Name):

 

G-3

--------------------------------------------------------------------------------


 

Receiving Party Deposit Account Number:

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

 

Disbursement  Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with all prior disbursements, would
exceed the Loan Amount):

 

Further Credit Information/Instructions:

 

4.   SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT
ACCOUNT

 

Borrower Name:

 

Title/Escrow Number:

 

Loan Number:

 

Transfer/Deposit Funds to (Receiving Party Account Name):

 

Receiving Party Deposit Account Number:

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

 

Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with all prior disbursements, would
exceed the Loan Amount ):

 

Further Credit Information/Instructions:

 

--------------------------------------------------------------------------------

(1)           Neither the Initial Disbursement Amount, nor the Initial
Disbursement Amount together with any Subsequent Disbursement Amounts, shall
ever exceed the Loan Amount.

 

G-4

--------------------------------------------------------------------------------


 

Date:                         , 20      

 

 

 

“BORROWER”

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

G-5

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF COUNSEL

 

[See attached]

 

H-1

--------------------------------------------------------------------------------


 

January 12, 2012

 

Wells Fargo Bank, National Association,

as Administrative Agent for the Lenders

under the Loan Agreement referred to below

 

The Lenders party to the Loan

Agreement referred to below

 

Ladies and Gentlemen:

 

This opinion letter is delivered to you pursuant to Section 5.1(a)(iv) of the
Term Loan Agreement dated as of January 12, 2012 (the “Loan Agreement”) by and
among Government Properties Income Trust, a real estate investment trust
organized under the laws of the State of Maryland (the “Borrower”), the Lenders
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
and the other parties thereto.  We have acted as counsel for the Borrower and
each of the Guarantors listed on Schedule I hereto (collectively with the
Borrower, the “Loan Parties”) in connection with the Loan Agreement and the
other Loan Documents identified below.  Capitalized terms used in this opinion
letter, unless otherwise defined herein, shall have the meanings assigned
thereto in the Loan Agreement.

 

For purposes of the opinions expressed herein, we have examined executed
counterparts or copies of:

 

(i)            the Loan Agreement;

 

(ii)           the Notes; and

 

(iii)          the Guaranty.

 

The Loan Agreement, the Notes and the Guaranty are collectively referred to
herein as the “Loan Documents.”  Guarantors that are identified on Schedule I
hereto as being a Delaware limited liability company or a Massachusetts nominee
trust are collectively referred to herein as the “Relevant Guarantors.”

 

In addition, we have examined the originals or copies of the declaration of
trust, articles of organization, bylaws and operating agreements, as applicable,
of each Relevant Guarantor (collectively, the “Organizational Documents” for
such Relevant Guarantor), certain resolutions of the board of directors or other
governing body of each Relevant Guarantor and such other records, agreements and
instruments of the Loan Parties, certificates of public officials and of

 

--------------------------------------------------------------------------------


 

officers of the Loan Parties and such other documents and records, and such
matters of law, as we have deemed appropriate as a basis for the opinions
expressed herein.  In rendering such opinions, we have assumed the genuineness
of all signatures, the legal capacity of natural persons, the authenticity of
all documents submitted to us as originals and the conformity to the authentic
original documents of all documents submitted to us as certified, conformed or
photostatic copies.  As to any facts material to the opinions expressed herein,
we have relied without independent verification upon factual representations
made by the Loan Parties in the Loan Agreement and the other Loan Documents,
upon certificates of public officials and upon facts certified in writing to us
by officers of the Loan Parties, as the case may be.

 

For purposes of the opinions expressed herein, we have assumed that (i) each
Lender, the Administrative Agent and each Loan Party organized or formed under
the laws of a jurisdiction other than Delaware and Massachusetts and each other
party (other than the Relevant Guarantors) to the Loan Documents and to all
other documents, agreements and instruments examined by us (A) are corporations
or other entities validly existing under the laws of the jurisdictions of their
respective organization, (B) have all requisite power and authority (corporate,
trust and other), and have taken all necessary action, to enter into and perform
all of their obligations under the Loan Documents or such other documents,
agreements and instruments to which they are a party, and (C) have duly
authorized and executed the Loan Documents and such other documents, agreements
and instruments to which they are a party; and (ii) each Loan Document and each
such other document, agreement and instrument are and will be the valid, binding
and enforceable obligations of each party thereto, other than the Loan Parties. 
We express no opinion as to the effect of any federal, state or local statute,
law, rule or regulation on the authority of the Administrative Agent or any
Lender to enter into, to carry out its respective obligations under, or to
exercise rights or remedies under, the Loan Documents or such other documents,
agreements and instruments.  For purposes of this opinion letter, we have relied
on the certification of each Relevant Guarantor that the transactions
contemplated by the Loan Documents are necessary or convenient to the conduct,
promotion or attainment of the business of such Loan Party.

 

When the phrase “to our knowledge” or an equivalent phrase is used in this
opinion letter its purpose is to limit the statements it qualifies to the
knowledge consciously held by the individual lawyers in our firm who have
participated in the negotiation and drafting of the Loan Documents, without
independent investigation.

 

This opinion letter is limited to the laws of The Commonwealth of Massachusetts,
the laws of the State of New York (with respect to paragraphs 5, 6, 7 and 11
only), and the federal laws of the United States of America, and, except for
certain matters relating to the Delaware Limited Liability Company Act (the
“Delaware LLC Act”), we express no opinion with respect to the laws of any other
jurisdiction.  In connection with our opinions herein relating to the Delaware
LLC Act, we call to your attention that we are not members of the Bar of the
State of Delaware and that such opinions are based solely upon our examination
of the Delaware LLC Act as currently in effect, and our understanding of
analogous provisions of the laws of The Commonwealth of Massachusetts and the
interpretations thereof by State courts in The

 

2

--------------------------------------------------------------------------------


 

Commonwealth of Massachusetts and federal courts sitting in The Commonwealth of
Massachusetts.  We express no opinion as to the effect of the law of any
jurisdiction other than the State of New York wherein any Lender Party may be
located or wherein enforcement of the Loan Agreement or any of the other Loan
Documents may be sought that limits the rates of interest legally chargeable or
collectible.

 

Our opinions set forth in paragraphs 1 and 3 below with respect to the valid
existence, good standing or qualification of the Borrower and the Guarantors in
various jurisdictions, other than GPT Realty Trust, are based solely on
certificates to that effect issued by the Secretaries of State of such
jurisdictions and heretofore delivered to the Administrative Agent.  Our opinion
set forth in paragraph 2 below with respect to the existence of GPT Realty Trust
is based solely on a certificate to such effect from its trustee or trustees
heretofore delivered to the Administrative Agent.

 

We express no opinion with respect to the application of or compliance with any
federal or state securities or anti-trust or unfair competition laws or
regulations (including filing or notice requirements thereunder), and for
purposes of this opinion letter have assumed compliance by all parties with such
laws and regulations.

 

Our opinions set forth below are subject to the following limitations:

 

(a)           The obligations, rights and remedies of parties may be limited by
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance, marshaling,
moratorium or other similar laws affecting the enforcement generally of the
rights and remedies of creditors and secured parties or the obligations of
debtors, and (B) general principles of equity (whether considered in a
proceeding in equity or at law), including but not limited to principles
limiting the availability of specific performance or injunctive relief, and
concepts of materiality, reasonableness, good faith and fair dealing.  Further,
pursuant to such equitable principles, Section 3 of the Guaranty, which
provides, among other things, that the liability of the Guarantors shall not be
affected by amendments to or other changes in the Loan Documents, might be
enforceable only to the extent that such amendments or other changes were not so
material as to constitute a new contract among the parties.

 

(b)           We express no opinion as to the enforceability of prospective
waivers of rights to notice or a hearing, other waivers of rights granted by
constitution or statute, powers of attorney, provisions purporting to relieve
parties of the consequences of their own negligence or misconduct, provisions
granting indemnity or rights of contribution (to the extent the enforceability
thereof is limited by federal or state securities laws or by public policy),
provisions purporting to establish evidentiary standards, provisions purporting
to grant the right of setoff to a purchaser of a participation in any loan,
provisions imposing penalties or forfeitures, provisions requiring arbitration,
provisions that purport to bind any party to agree to conclude an agreement at a
future date, any agreement to grant a deed in lieu of foreclosure or any similar
undertaking, provisions

 

3

--------------------------------------------------------------------------------


 

purporting to grant a right to the appointment of a receiver or provisions
purporting to grant secured parties prejudgment rights with respect to
collateral.

 

(c)           The enforceability of the Loan Documents may be limited by general
principles of contract law which include (A) the unenforceability of provisions
to the effect that terms of an agreement may only be amended or waived in
writing, (B) the general rule that, where less than all of an agreement is
enforceable, the balance is enforceable only when the unenforceable portion is
not an essential part of the agreement, (C) the exercise of judicial discretion
regarding the determination of damages and entitlement to attorneys’ fees and
other costs, and (D) the possible right of a party that has materially failed to
render or offer performance required by a contract to cure that failure, unless
permitting a cure would unreasonably hinder the aggrieved party from making
substitute arrangements for performance or it was important in the circumstance
to the aggrieved party that performance occur by the date stated in such
contract.

 

(d)           We express no opinion as to whether a Federal court or a state
court outside of the State of New York would give effect to the choice of New
York law provided for in any Loan Document.

 

(e)           We express no opinion as to the provisions of any Loan Document
that waive any objection to the laying of venue or waive any claim of forum non
conveniens with respect to any court, or provide for a method of service of
process that is inconsistent with applicable law or rules of the relevant court.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

1.             Each Guarantor which, as set forth on Schedule I hereto, is a
limited liability company formed under the laws of the State of Delaware (i) is
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware and (ii) has the limited liability company power
to execute and deliver, and to perform its obligations under, the Guaranty, and
to own and use its material assets and conduct its business in all material
respects as presently conducted.

 

2.             GPT Realty Trust (i) exists as a nominee trust under the laws of
The Commonwealth of Massachusetts and (ii) has the trust power to execute,
deliver and perform the Guaranty and to own and lease its material assets and
conduct its business in all material respects as presently conducted.

 

3.             The Borrower is qualified to transact business as a foreign real
estate investment trust or business trust in the jurisdictions listed beside its
name on Schedule II hereto.  Each Guarantor is qualified to transact business as
a foreign real estate investment trust, nominee trust, or limited liability
company, as applicable, in the respective jurisdictions listed beside its name
on such Schedule II.

 

4

--------------------------------------------------------------------------------


 

4.             The execution and delivery of the Guaranty by each Relevant
Guarantor and the performance by such Guarantor of its obligations thereunder
have been duly authorized by all necessary limited liability company or trust
(as the case may be) action on the part of such Guarantor.

 

5.             Each Relevant Guarantor has duly executed and delivered the Loan
Documents to which it is a party.  Each Loan Party other than a Relevant
Guarantor has duly delivered the Loan Documents to which it is a party.  Each
Loan Document constitutes the valid and binding obligation of each Loan Party
which is a party thereto, enforceable against each such Loan Party in accordance
with its terms.

 

6.             The execution and delivery by each of the Loan Parties of the
Loan Documents to which it is a party and the consummation by such Loan Parties
of the transactions thereunder do not, and if each of the Loan Parties were now
to perform its obligations under such Loan Documents in accordance with the
terms thereof, such performance would not, result in any material:

 

(a)           violation of any Relevant Guarantor’s Organizational Documents;

 

(b)           violation of any existing federal, Massachusetts or New York law,
or the Delaware LLC Act;

 

(c)           breach or violation of or default under any of the agreements,
instruments or other documents listed on Schedule 6.1(g) or Schedule 6.1(h) to
the Loan Agreement to which such Loan Party is a party or by which such Loan
Party or its assets is bound;

 

(d)           creation or imposition of any contractual lien or security
interest in, on or against the assets of any Loan Party under any of the
agreements, instruments or other documents listed on Schedule 6.1(g) or Schedule
6.1(h) to the Loan Agreement to which such Loan Party is a party or by which
such Loan Party or its respective assets is bound; or

 

(e)           violation of any judicial or administrative decree, writ, judgment
or order to which, to our knowledge, any Loan Party or its respective assets are
subject.

 

7.             The execution, delivery and performance by each of the Loan
Parties of each Loan Document to which it is a party, and the consummation by
the Loan Parties of the transactions thereunder, do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority of the United States of America, The
Commonwealth of Massachusetts or the State of New York, or by any Governmental
Authority of the State of Delaware pursuant to the Delaware LLC Act.

 

8.             We are not representing any Loan Party in any pending litigation
in which it is a named defendant, or in any litigation that is overtly
threatened in writing against it by a potential

 

5

--------------------------------------------------------------------------------


 

claimant, that challenges the validity or enforceability of, or seeks to enjoin
the performance of, any Loan Document.

 

9.             None of the Loan Parties is, or, after giving effect to the
Loans, if made on the date hereof, would be, required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

10.           Assuming that Borrower applies the proceeds of the Loans as
provided in the Loan Agreement, the execution and delivery of the Loan Documents
by the Loan Parties will not violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

 

11.           The consideration to be paid to the Lenders for the financial
accommodations to be provided to the Loan Parties pursuant to the Loan Agreement
does not violate any law of the State of New York relating to interest and
usury.

 

This opinion letter is furnished to you for your benefit in connection with the
Loan Agreement and may not be relied upon by any other person or entity or for
any other purpose without our express, prior written consent.  We hereby consent
to any Lender’s delivery of a copy of this opinion letter to its assignees and
participants in connection with their purchase from such Lender of an interest
in the Loan Agreement in accordance with the terms thereof, and such persons may
rely on this opinion letter as if it were addressed to them and had been
delivered to them on the date hereof.  In addition, you may deliver a copy of
this opinion to your bank examiners and any other Governmental Authority or
self-regulatory body to which you report or as otherwise required by law, and to
your accountants, lawyers or other advisors, but no such person shall be
entitled to rely on this opinion letter.  All of the opinions set forth herein
are rendered as of the date hereof, and we assume no obligation to update such
opinions to reflect any facts or circumstances that may hereafter come to our
attention or any changes in the law that may hereafter occur.

 

This opinion letter should be interpreted in accordance with the Legal Opinion
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Section of Business Law as published in 53 Business Lawyer 831
(May 1998).

 

 

Very truly yours,

 

 

 

 

 

SULLIVAN & WORCESTER LLP

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

List of Guarantors

 

Government Properties Income Trust LLC, a Delaware limited liability company

GPT Properties LLC, a Delaware limited liability company

GPT Properties Trust, a Maryland real estate investment trust

GOV Lakewood Properties Trust, a Maryland real estate investment trust

GPT Realty Trust, a Massachusetts nominee trust

GOV Grand Oak Properties Trust, a Maryland real estate investment trust

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

List of Jurisdictions in which Borrower and each Guarantor is Qualified to

Transact Business as a foreign real estate investment trust, nominee trust or
limited liability company, as applicable

 

Name of Entity

 

Jurisdictions

 

 

 

Government Properties Income Trust

 

Massachusetts

 

 

 

Government Properties Income Trust LLC

 

Arizona

 

 

California

 

 

Colorado

 

 

District of Columbia

 

 

Georgia

 

 

Maryland

 

 

Minnesota

 

 

Missouri

 

 

New York

 

 

South Carolina

 

 

Texas

 

 

Virginia

 

 

Washington

 

 

West Virginia

 

 

Wyoming

 

 

 

GPT Properties LLC

 

Illinois

 

 

 

GPT Properties Trust

 

Alabama

 

 

California

 

 

New Hampshire

 

 

New Jersey

 

 

Oregon

 

 

 

GOV Lakewood Properties Trust

 

Colorado

 

 

 

GPT Realty Trust

 

N/A

 

 

 

GOV Grand Oak Properties Trust

 

Florida

 

--------------------------------------------------------------------------------


 

 

January 12, 2012

 

Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
under the Credit

Agreement referred to below

 

The Lenders party to the Credit Agreement referred to below

 

Re:

Government Properties Income Trust: $350,000,000 Term Loan Facility

 

Ladies and Gentlemen:

 

We have served as Maryland counsel for Government Properties Income Trust, a
Maryland real estate investment trust (the “Borrower”), and GPT Properties
Trust, GOV Lakewood Properties Trust and GOV Grand Oak Properties Trust, each a
Maryland real estate investment trust (the “Guarantors”), in connection with
certain matters of Maryland law arising out of the Term Loan Agreement, dated as
of the date hereof (the “Term Loan Agreement”), by and among the Borrower, the
financial institutions named therein (collectively, the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Agent”), and the other
parties named therein, pursuant to which the Lenders are making available to the
Borrower a term loan facility in the initial amount of $350,000,000. This firm
did not participate in the negotiation or drafting of the Loan Documents (as
defined herein). This opinion is being delivered to you in connection with
Section 5.1(a)(iv) of the Term Loan Agreement.

 

In connection with our representation of the Borrower and the Guarantors
(collectively referred to herein as the “Loan Parties”), and as a basis for the
opinion hereinafter set forth, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of the following documents
(hereinafter collectively referred to as the “Documents”):

 

1.                                            The Declaration of Trust of the
Borrower (the “Borrower Declaration of Trust”), certified by the State
Department of Assessments and Taxation of Maryland (the “SDAT”);

 

2.                                            The Bylaws of the Borrower (the
“Borrower Bylaws”), certified as of the date hereof by an officer of the
Borrower;

 

3.                                            The Declaration of Trust of each
of the Guarantors, certified by the SDAT;

 

--------------------------------------------------------------------------------


 

4.                                            The Bylaws of each of the
Guarantors, certified as of the date hereof by an officer of each of the
Guarantors;

 

5.                                            Certificates of the SDAT as to the
good standing of the Borrower and the Guarantors, dated as of a recent date;

 

6.                                            Resolutions adopted by the Board
of Trustees of the Borrower relating to (a) the organization of the Borrower and
(b) the authorization of the execution, delivery and performance by the Borrower
of the Loan Documents to which it is a party, certified as of the date hereof by
an officer of the Borrower;

 

7.                                            Resolutions adopted by the Board
of Trustees of each of the Guarantors relating to (a) the organization of the
Guarantors and (b) the authorization of the execution, delivery and performance
by the Guarantors of the Loan Documents to which each of the Guarantors is a
party, certified as of the date hereof by an officer of each of the Guarantors;

 

8.                                            The Term Loan Agreement;

 

9.                                            16 Revolving Notes, dated as of
the date hereof (the “Notes”), made by the Borrower to various Lenders;

 

10.                                      The Guaranty, dated as of the date
hereof (the “Guaranty” and, together with the Term Loan Agreement and the Notes,
the “Loan Documents”), made by the Guarantors in favor of the Agent;

 

11.                                      A certificate executed by an officer of
the Borrower and an officer of each of the Guarantors, dated as of the date
hereof; and

 

12.                                      Such other documents and matters as we
have deemed necessary or appropriate to express the opinion set forth below,
subject to the assumptions, limitations and qualifications stated herein.

 

In expressing the opinion set forth below, we have assumed the following:

 

1.                                            Each individual executing any of
the Documents, whether on behalf of such individual or another person, is
legally competent to do so.

 

2.                                            Each individual executing any of
the Documents on behalf of a party (other than the Loan Parties) is duly
authorized to do so.

 

2

--------------------------------------------------------------------------------


 

3.                                            Each of the parties (other than
the Loan Parties) executing any of the Documents has duly and validly executed
and delivered each of the Documents to which such party is a signatory, and such
party’s obligations set forth therein are legal, valid and binding and are
enforceable in accordance with all stated terms.

 

4.                                            All Documents submitted to us as
originals are authentic. The form and content of all Documents submitted to us
as unexecuted drafts do not differ in any respect relevant to this opinion from
the form and content of such Documents as executed and delivered. Any Documents
submitted to us as certified or photostatic copies conform to the original
documents. All signatures on all Documents are genuine. All public records
reviewed or relied upon by us or on our behalf are true and complete. All
representations, warranties, statements and information contained in the
Documents are true and complete. There has been no oral or written modification
of or amendment to any of the Documents, and there has been no waiver of any
provision of any of the Documents, by action or omission of the parties or
otherwise.

 

The phrase “known to us” is limited to the actual knowledge, without independent
inquiry, of the lawyers at our firm who have performed legal services in
connection with the issuance of this opinion.

 

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

 

1.                                            The Borrower is a real estate
investment trust duly organized and validly existing under and by virtue of the
laws of the State of Maryland and is in good standing with the SDAT. The
Borrower has trust power to execute and deliver, and to perform its obligations
under, the Loan Documents to which it is a party, and to conduct the business of
owning and leasing commercial office properties.

 

2.                                            Each of the Guarantors is a real
estate investment trust duly organized and validly existing under and by virtue
of the laws of the State of Maryland and is in good standing with the SDAT. Each
of the Guarantors has trust power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, and to conduct the
business of owning and leasing commercial office properties.

 

3.                                            Each of the Loan Parties has duly
authorized the execution and delivery of the Loan Documents to which it is a
party and the performance of such Loan Party’s obligations thereunder. Each of
the Loan Parties has duly executed and, so far as is known to us, delivered, the
Loan Documents to which it is a party.

 

3

--------------------------------------------------------------------------------


 

4.                                            Neither (a) the execution and
delivery by the Borrower of the Loan Documents to which it is a party nor
(b) the performance of its obligations thereunder will violate any Maryland law
or any existing Maryland governmental regulation or rule to which the Borrower
or its assets are subject or the Borrower Declaration of Trust or the Borrower
Bylaws.

 

5.                                            Neither (a) the execution and
delivery by each Guarantor of the Loan Documents to which it is a party nor
(b) the performance of its obligations thereunder will violate any Maryland law
or any existing Maryland governmental regulation or rule to which such Guarantor
or its assets are subject or the Declaration of Trust or Bylaws of such
Guarantor.

 

6.                                            No consent or approval of,
registration with, notice to or other action by, any Maryland governmental
authority which has not been obtained, made or waived, is required for any Loan
Party’s execution and delivery of, or performance of its obligations under, the
Loan Documents to which it is a party.

 

The foregoing opinion is limited to the substantive laws of the State of
Maryland and we do not express any opinion herein concerning any other law. We
express no opinion as to the applicability or effect of federal or state
securities laws, including the securities laws of the State of Maryland, or as
to federal or state laws regarding fraudulent transfers. We note that each of
the Loan Documents provides that it shall be governed by the laws of the State
of New York. To the extent that any matter as to which our opinion is expressed
herein would be governed by the laws of any jurisdiction other than the State of
Maryland, we do not express any opinion on such matter. Our opinion expressed in
paragraphs 4 and 5 above is based upon our consideration of only those laws,
governmental regulations or rules of the State of Maryland, if any, which, in
our experience, are normally applicable to transactions of the type contemplated
under the Loan Documents. Our opinion expressed in paragraph 6 above is based
upon our consideration of only those consents, approvals, registrations, notices
or other actions required by the State of Maryland, if any, which, in our
experience, are normally applicable to transactions of the type contemplated
under the Loan Documents. The opinion expressed herein is subject to the effect
of any judicial decision which may permit the introduction of parol evidence to
modify the terms or the interpretation of agreements.

 

The opinion expressed herein is limited to the matters specifically set forth
herein and no other opinion shall be inferred beyond the matters expressly
stated. We assume no obligation to supplement this opinion if any applicable law
changes after the date hereof or if we become aware of any fact that might
change the opinion expressed herein after the date hereof.

 

This opinion is being furnished to you solely for your benefit in connection
with the Term Loan Agreement. Accordingly, it may not be relied upon by, quoted
in any manner to, or delivered to any other person or entity without, in each
instance, our prior written consent,

 

4

--------------------------------------------------------------------------------


 

except that a financial institution that is an Eligible Assignee (as defined in
the Term Loan Agreement) of a Lender may rely on this opinion as if addressed to
it on the date hereof. Notwithstanding the foregoing, a copy of this opinion may
be delivered to (i) independent auditors, accountants and attorneys acting on
behalf of the Agent or any Lender and (ii) regulatory authorities or
governmental agencies having regulatory authority over the Agent and any Lender
which require the Agent or any Lender to furnish this opinion letter; but no
such person or entity shall be entitled to rely on this opinion.

 

 

Very truly yours,

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Term Loan Agreement dated as of January [    ], 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Government Properties Income Trust, a Maryland
real estate investment trust (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.6. thereof (collectively, the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.             (a) The undersigned has reviewed the terms of the Credit
Agreement and has made a review of the transactions, financial condition and
other affairs of the Borrower and its Subsidiaries as of, and during the
relevant accounting period ending on,                                     ,
20       and (b) to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists [except as set forth on
Attachment A hereto, which accurately describes the nature of the
conditions(s) or event(s) that constitute (a) Default(s) or (an) Event(s) of
Default and the actions which the Borrower (is taking)(is planning to take) with
respect to such condition(s) or event(s)].

 

2.             Schedule 1 attached hereto accurately and completely sets forth
the calculations required to establish whether the Borrower has been compliance
with Section 9.1. of the Credit Agreement.

 

3.             The representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct as of the date hereof with the same force and
effect as if made on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.

 

[Signature on next page.]

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                , 20     .

 

 

 

 

 

Name:

 

 

Title: Chief Accounting Officer/ CFO

 

I-1

--------------------------------------------------------------------------------


 

Schedule 1

 

[calculations to be attached]

 

I-2

--------------------------------------------------------------------------------

 